                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

ADVANTUS, CORP.,

              Plaintiff,

v.                                                     Case No. 3:18-cv-1368-J-34JRK

SANDPIPER OF CALIFORNIA, INC.,
n/k/a DBJ Enterprises, Inc., PIPERGEAR
USA, INC., and INNOVAPRO
CORPORATION,

              Defendants.


                                        ORDER

       THIS CAUSE is before the Court on several motions. Plaintiff Advantus, Corp.

initiated this action on November 16, 2018, by filing a five count Complaint and Demand

for Jury Trial (Doc. 1) against Defendants Sandpiper of California, Inc. n/k/a DBJ

Enterprises, Inc. (Sandpiper), PiperGear USA, Inc. (PiperGear), and Innovapro

Corporation (Innovapro). On January 28, 2019, each Defendant filed a motion seeking

dismissal or transfer of this action. See Innovapro Corporation’s Motion to Dismiss (Doc.

20; Innovapro Motion); Defendant PiperGear USA, Inc.’s Motion to Dismiss, or in the

Alternative, Motion to Transfer Pursuant to 28 U.S.C. § 1404(a) (Doc. 22; PiperGear

Motion); Defendant Sandpiper of California, Inc.’s Motion to Dismiss, or in the Alternative,

Motion to Transfer Pursuant to 28 U.S.C. § 1404(a) (Doc. 23; Sandpiper Motion).

Defendants argue that dismissal is warranted because this Court lacks personal

jurisdiction over them. Alternatively, Defendants request the transfer of this action to the

Southern District of California as a more convenient forum pursuant to 28 U.S.C. §

1404(a).   Innovapro also moves to dismiss the Complaint for improper venue and
pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure (Rule(s)), for failure to state a

claim. On June 28, 2019, following limited-purpose discovery on the issue of personal

jurisdiction, Advantus filed Plaintiff’s Amended Consolidated Response to Defendants’

Motions to Dismiss (Doc. 87; Response). Thereafter, with leave of Court, each Defendant

filed a reply. See Defendant Sandpiper of California, Inc.’s Reply to Plaintiff’s Opposition

to its Motion to Dismiss, or in the Alternative, Motion to Transfer Pursuant to 28 U.S.C. §

1404(a) (Doc. 88; Sandpiper Reply); Innovapro Corporation’s Reply in Support of Motion

to Dismiss (Doc. 89; Innovapro Reply); Defendant PiperGear USA, Inc.’s Reply to

Plaintiff’s Opposition to its Motion to Dismiss, or in the Alternative, Motion to Transfer

Pursuant to 28 U.S.C. § 1404(a) (Doc. 91; PiperGear Reply), all filed on July 10, 2019. In

accordance with the Court’s instructions, Advantus filed a consolidated sur-reply on

August 23, 2019.     See Plaintiff, Advantus, Corp.’s Sur-Reply (Doc. 101; Sur-Reply).

Accordingly, this matter is now ripe for review.

I.   Standard of Review

       In ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept

the factual allegations set forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508, n 1 (2002); see also

Lotierzo v. Woman's World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the plaintiff. See Omar

ex. rel. Cannon v. Lindsey, 334 F.3d 1246, 1247 (11th Cir. 2003) (per curiam).

Nonetheless, the plaintiff must still meet some minimal pleading requirements. Jackson

v. BellSouth Telecomm., 372 F.3d 1250, 1262–63 (11th Cir. 2004) (citations omitted).

Indeed, while “[s]pecific facts are not necessary,” the complaint should “‘give the


                                            -2-
defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The “plaintiff's obligation to provide

the grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.

at 555 (citations omitted); see also BellSouth Telecomm., 372 F.3d at 1262 (explaining

that “conclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal”) (citations and quotations omitted).

Indeed, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions,” which simply “are not entitled to [an]

assumption of truth.” See Iqbal, 556 U.S. at 679. Thus, in ruling on a motion to dismiss,

the Court must determine whether the complaint contains “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. at 678

(quoting Twombly, 550 U.S. at 570).

       Additionally, in considering a motion to dismiss for lack of personal jurisdiction under

Rule 12(b)(2), the “plaintiff seeking the exercise of personal jurisdiction over a nonresident

defendant bears the initial burden of alleging in the complaint sufficient facts to make out

a prima facie case of jurisdiction.” See United Techs. Corp. v. Mazer, 556 F.3d 1260,

1274 (11th Cir. 2009). Where a defendant “challenges jurisdiction by submitting affidavit


                                              -3-
evidence in support of its position, ‘the burden traditionally shifts back to the plaintiff to

produce evidence supporting jurisdiction.’” See id. (quoting Meier ex rel. Meier v. Sun Int'l

Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002)). In ruling on a motion to dismiss for

lack of personal jurisdiction, a district court has discretion to conduct an evidentiary

hearing. See Delong Equip. Co. v. Wash. Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir.

1988). However, where the court does not conduct a hearing, “the plaintiff must present

only a prima facie showing of . . . personal jurisdiction.” Id.

       A plaintiff makes a prima facie showing by presenting evidence sufficient to

withstand a motion for directed verdict on the issue of personal jurisdiction. Morris v. SSE,

Inc., 843 F.2d 489, 492 (11th Cir. 1988). Thus, “[t]he district court must construe the

allegations in the complaint as true, to the extent they are uncontroverted by defendant's

affidavits[,]” and “where the evidence presented by the parties' affidavits . . . conflicts, the

court must construe all reasonable inferences in favor of the non-movant plaintiff.” Id.

(citing Delong Equip. Co., 840 F.2d at 845); see also United Techs. Corp., 556 F.3d at

1274 (citing Polski Linie Oceaniczne v. Seasafe Transp. A/S, 795 F.2d 968, 972 (11th Cir.

1986)) (noting that, if the defendant rebuts the jurisdictional allegations in the plaintiff's

complaint, “the plaintiff is required to substantiate [its] jurisdictional allegations [ ] by

affidavits or other competent proof, and not merely reiterate the factual allegations in the

complaint.”). This construction in favor of the plaintiff is particularly necessary where, as

in the instant case, the jurisdictional questions are intertwined with the merits of a case.

See Delong Equip. Co., 840 F.2d at 845.

       In accordance with this legal framework, the Court will summarize the facts alleged

in the Complaint, and then review the substantial evidence put forth by the parties as to


                                              -4-
 the question of personal jurisdiction, all the while construing the alleged facts and evidence

 in favor of the non-moving plaintiff, Advantus. Morris, 843 F.2d at 492.1

II.   Background

         A. Summary of the Complaint

         Advantus, a Florida corporation principally located in Jacksonville, Florida,

 manufactures and distributes products across five operating divisions. See Complaint ¶

 2. As relevant to this case, “Advantus manufactures backpacks, bug out bags, wallets,

 tactical gear, luggage, sports bags, tote bags, travel bags, and similar consumer products”

 under its Mercury Luggage and Mercury Tactical Gear brands. Id. ¶ 11. Defendants

 Sandpiper, PiperGear, and Innovapro, are California corporations, principally located in

 southern California, that manufacture or distribute similar products and target the same

 “customers and resellers” as Advantus.                Id. ¶¶ 3-5, 11.        As such, Advantus and

 Defendants are direct competitors and compete “for a common pool of customers,

 including merchandise buyers at Armed Forces Exchanges and Armed Forces

 servicemembers as end-user retail customers.” Id. ¶ 11. In the Complaint, Advantus



         1
             In support of their Motions, Defendants submitted declarations from James Wu, founder and vice-
 president of Innovapro, as well as David Jacobs, the owner of Sandpiper and PiperGear. See Declaration
 of James Wu in Support of Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue (Doc.
 21; Wu Decl.); Declaration of David Jacobs, Corporate Representative, in Support of Defendant PiperGear
 USA, Inc.’s Motion to Dismiss or, in the Alternative, Transfer and Memorandum of Law (Doc. 22-1; Jacobs
 PiperGear Decl.); Amended Declaration of David Jacobs, Corporate Representative, in Support of Defendant
 DBJ Enterprises, Inc.’s Motion to Dismiss or, in the Alternative, Transfer and Memorandum of Law (Doc. 34-
 1; Jacobs Sandpiper Decl.). Advantus responds to these Declarations with declarations, deposition
 testimony, and substantial documentary evidence found at docket entries 45, 47, 54-55, 59-60, 74-85.
 Defendants filed additional declarations as well as documentary evidence with their Replies. See
 Declaration of David Jacobs in Support of Defendant DBJ Enterprises, Inc.’s Reply to Plaintiff’s Opposition
 to its Motion to Dismiss or, in the Alternative, Transfer Pursuant to 28 U.S.C. § 1404(a) (Doc. 88-1; Second
 Jacobs Sandpiper Decl.); Declaration of David Jacobs in Support of Defendant PiperGear USA, Inc.’s Reply
 to Plaintiff’s Opposition to its Motion to Dismiss or, in the Alternative, Transfer Pursuant to 28 U.S.C. §
 1404(a) (Doc. 91-1; Second Jacobs PiperGear Decl.); see also Innovapro Reply, Ex. A (Doc. 95), Ex. B
 (Doc. 89-1), Ex. C (Doc. 96). Advantus also submitted further declarations and documentary evidence in
 connection with its Sur-reply. See Notice (Doc. 99), Ex. A (Doc. 102).

                                                    -5-
alleges that Defendants are subject to the jurisdiction of this Court “because they

committed tortious activities within the state of Florida, caused harm to Advantus within

the state of Florida while engaged in unlawful advertising within the state, and are engaged

in substantial and not isolated business activities within the state of Florida.” Id. ¶ 9.

        The claims Advantus asserts in this action arise out of Defendants’ alleged false

advertising that their products were manufactured in the United States of America. Id. ¶

1. According to Advantus, beginning in at least 2013, Sandpiper and PiperGear began

advertising that their products were “made in the USA.” Id. ¶ 12. In addition, Advantus

alleges that Innovapro took-over the Sandpiper brand in 2018 and continued to engage in

false advertising.     Id. ¶¶ 31-32.       In the Complaint, Advantus identifies the following

alleged acts of false advertising:

           Beginning at least as far back as 2013 and continuing until at least
            January 2018, Sandpiper represented in the Frequently Asked
            Questions section of its website that “‘[PiperGear] is our sister company
            based in Chula Vista, California. [PiperGear] produces US made sewn
            goods and product development with manufacturing solutions to meet
            US Government contract requirements including GSA and Berry
            Amendment.’” Id. ¶¶ 12, 13a. (alterations in original).2

           “From 2013 through at least 2017,” Sandpiper and PiperGear used a
            symbol in their product catalog which depicted a United States flag with
            the word “USA” and purported to signify that the products were “‘US
            Made: US manufactured products. Eligible for Berry Amendment,
            NAFTA and/or GSA requirements.’” Id. ¶ 13b.

           At some point, Sandpiper and PiperGear altered the legend for the flag
            symbol in its catalog “to read in small print at the bottom of the page ‘US
            Made: If this symbol is in a description, it means we also offer the ability
            to make the product in the US (as well as the option of Berry and NAFTA

         2
           According to the Complaint, the Berry Amendment, 10 U.S.C. § 2533a, “generally requires, among
other things, that the Department of Defense purchase items containing only domestically-produced cotton,
synthetic fibers, or textiles for contracts above a certain dollar value threshold.” See Complaint ¶ 13h.
According to Advantus, “[f]or items of ‘individual equipment’” in Federal Supply Class 8465, such as duffel
bags and backpacks, “the entire product, including all components and subcomponents, must be made in
the United States.” See id.
                                                   -6-
          complaint [sic]),’ . . . .” Id. ¶ 13c. Despite this change Sandpiper and
          PiperGear continued to use the flag symbol with the word USA “next to
          many foreign made products in a manner that implied US manufacture
          and would mislead the casual reader of the catalogue.” Id. ¶ 13c.

         The “About” section of Sandpiper’s Facebook page included the
          following statement: “‘The growth and success of our US manufacturing
          is a great source of pride.’” Id. ¶ 13d. Significantly, this language
          remained on the Facebook page until at least mid-October of 2018, after
          Innovapro purchased the Sandpiper brand in August 2018. Id.

         Sandpiper and PiperGear “disseminated claims of the U.S. manufacture
          of their products directly to consumers throughout the United States
          using the internet and mails.” Id. ¶ 13e.

         Online consumers on Amazon.com demonstrated confusion as to the
          country of origin of Sandpiper and PiperGear products. Id. ¶ 13f.
          According to Advantus, Sandpiper and PiperGear “knowingly allowed
          consumers to labor under the misbelief that many of [Sandpiper’s] and
          PiperGear’s products were manufactured in the USA without correcting
          this impression.” Id. Sandpiper, PiperGear, and Innovapro have
          “failed to make online corrective statements to address the known
          consumer confusion thereby continuing to perpetuate the perception
          that many of their products are made in the USA when this perception is
          false.” Id.

         Sandpiper “orally told merchandise buyers, including buyers at Armed
          Forces Exchanges, that its products were made in the United States to
          gain a competitive advantage over competitors who truthfully disclosed
          the non-United States origin of the competing products.” Id. ¶ 13g.
          Advantus contends that these misrepresentations caused a “direct loss
          of sales to Advantus.” Id.

         Sandpiper and PiperGear “represented that their bags, backpacks, and
          other products were compliant with the Berry Amendment despite the
          fact the products contained substantial foreign components and
          subcomponents.” Id. ¶ 13h.

Advantus maintains that “[Sandpiper], PiperGear, and Innovapro’s claims that their various

products were made in the United States and/or were Berry Amendment compliant” were

false. Id. ¶ 14.




                                           -7-
       Indeed, in the spring of 2018, the Federal Trade Commission (FTC) notified

Sandpiper and PiperGear that it “had determined that nearly all of [Sandpiper’s] and

PiperGear’s products are imported as finished goods or contain significant imported

components despite PiperGear and [Sandpiper] having made express or implied claims

that their products were manufactured in the United States of America.” Id. ¶ 15. “As a

result, the FTC served a proposed complaint on Sandpiper and PiperGear charging them

with false advertising,” and on September 12, 2018, the FTC filed a proposed consent

order for public comment. Id. ¶¶ 17-18, Exs. A-B. Advantus, among others, “filed public

objections to the proposed consent order on the basis that it was too lenient and requested

the FTC to take tougher action.” Id. ¶ 18. At the time the instant Complaint was filed,

the FTC had not announced how it intended to proceed in light of the objections to the

proposed consent order. Id.

       Advantus also alleges that Innovapro, Sandpiper and PiperGear were part of a

conspiracy to import goods into the United States and advertise them as “‘Made in the

USA.’” See Complaint ¶ 67. According to Advantus, Sandpiper promotes PiperGear as

its “sister company” and these companies “share a common website, sandpiperca.com,

as well as use joint catalogs to sell the products bearing their respective trademarks.” Id.

¶ 31. Additionally, Advantus maintains that Innovapro “was the primary consignee of

record for goods that [Sandpiper] imported into the United States for resale under the

[Sandpiper] brand, and Innovapro imported virtually nothing but [Sandpiper] goods,

including some shipments which contained PiperGear purchase order numbers.” Id. ¶

24.   Advantus maintains that Innovapro knew that Sandpiper and PiperGear had

advertised for years that PiperGear produced U.S.-made and Berry Amendment compliant


                                            -8-
goods. Id. ¶ 22. Advantus alleges that Innovapro knew these advertisements were false

because it had imported to the United States completed goods from China that bore

PiperGear purchase order numbers.          Id. ¶ 23.    Therefore, Advantus maintains that

“[u]pon information and belief, Innovapro, was . . . knowingly or negligently helping

[Sandpiper] and PiperGear conceal the foreign origin of the various products that

[Sandpiper] and PiperGear were then claiming to have manufactured domestically.” Id. ¶

25.

       Additionally, according to Advantus, on August 31, 2018, Innovapro “took over” the

Sandpiper brand. Id. ¶ 27. Advantus alleges that this transaction was fraudulent and in

furtherance of the conspiracy. Id. ¶¶ 68, 75. In support, Advantus contends that James

Wu, the “principal owner” of Innovapro also has had an ownership interest in Sandpiper

and the Chinese manufacturer. Id. ¶¶ 19-20. According to Advantus, the Defendants,

“working in concert,” caused Innovapro to file a UCC-1 Financing Statement against all of

Sandpiper’s assets “to create the appearance that Innovapro was an arms-length secured

lender” to Sandpiper. Id. ¶ 26. Then, on August 31, 2018, “with no apparent exchange

of consideration,” Innovapro took over the Sandpiper brand and falsely represented to

merchandise buyers that Sandpiper of California, Inc. had dissolved. Id. ¶ 27. Advantus

alleges that Sandpiper of California, Inc. did not dissolve, but rather, “one of its principals,

David Jacobs, signed a name change for Sandpiper of California, Inc. to change its name

to DBJ Enterprises, Inc.” Id. ¶ 28. Although Jacobs signed the name change form on

August 31, 2018, Sandpiper did not file the document with the California Department of

State until October 5, 2018, “a few weeks after the FTC published its proposed consent

order . . . .” Id. On September 5, 2018, Innovapro terminated its UCC-1 Financing


                                              -9-
Statement which, in conjunction with Innovapro’s take-over representations, “created the

appearance that Innovapro had foreclosed on its secured interest, or otherwise used its

secured interest to obtain ownership of the secured assets.”       Id. ¶ 30.   However,

Advantus maintains that this transaction “instead appears to have been a voluntary asset

transfer from [Sandpiper] to Innovapro without an adversarial arms-length component to

it.” Id.

       Following the asset purchase, “Innovapro continued to operate the business of

[Sandpiper] in the same manner as [Sandpiper] operated prior to August 31, 2018.” Id. ¶

29. Specifically, “Innovapro continued operating the Sandpiper brand in the same fashion

without change to: the Sandpiperca.com website, the Sandpiper personnel, the Sandpiper

email addresses, and the Sandpiper phone number itself.”        Id. ¶ 31.   According to

Advantus, as of October 23, 2018, “the phone numbers remained the same, the emails

were the same, the website was the same, the products were the same, the catalog was

the same, some of the personnel were the same, and the factories manufacturing the

products were the same.”      Id.   Advantus contends that other than the change of

corporate ownership, “there does not appear to be any other visible difference” between

the operation of the Sandpiper business before and after the takeover. Id. As such,

Advantus alleges that Innovapro is both directly liable for its own false advertising and

liable as a successor to Sandpiper. Id. ¶ 32.




                                          - 10 -
         B. Summary of the Evidence

               1. The Corporations

                   a. Sandpiper of California, Inc.

         As stated above, prior to the asset-purchase, Sandpiper was a corporation, located

in California, engaged in the sale and distribution of various products, including military-

style backpacks and travel bags. See Amended Declaration of David Jacobs, Corporate

Representative, In support of Defendant DBJ Enterprises, Inc.’s Motion to Dismiss or, in

the Alternative, Transfer and Memorandum of Law (Doc. 34-1; Jacobs Sandpiper Decl.) ¶

6; see also Plaintiff’s Notice of Filing Deposition Transcripts and Exhibits (Doc. 47; Notice),

Exs. 2-3.     Sandpiper did not manufacture its own products, rather it engaged other

companies to do so, including Defendant PiperGear, as well as Sun Fai Industrial o/b

Sunray Industries Limited (Sun Fai), and Textiles Costa Bella.           See April 11, 2019

Deposition of David Bailey Jacobs (Doc. 55-2; Jacobs Dep.) at 28-29; Jacobs Sandpiper

Decl. ¶ 7. Significantly, Sandpiper and PiperGear shared a common owner, California

resident David Jacobs, and operated out of the same building, separated by a dividing

wall, in California. See Jacobs Dep. at 10, 15-16, 19-20, 154; Jacobs Sandpiper Decl. ¶

4. Jacobs also owns Textiles Costa Bella, a factory located in Mexico. See Jacobs Dep.

at 23.

                   b. PiperGear USA, Inc.

         PiperGear is a California corporation “in the business of manufacturing various

fabric products, including backpacks.” See Jacobs PiperGear Decl. ¶ 3. PiperGear does

not sell any products to end-users under its own label, rather PiperGear manufactures and

labels products on behalf of other companies, one of which was Sandpiper. Id. ¶¶ 4, 23.


                                            - 11 -
As such, “[a]fter delivery of these products, PiperGear has no influence or right regarding

where the products are then taken or delivered to be sold.” Id. ¶ 5. PiperGear does not

conduct any business in Florida. Id. ¶ 8. Indeed, it does not operate any distribution

centers or manufacturing plants in Florida, and it has not “sold products to, nor distributed

products in, Florida.” Id. ¶¶ 8, 12.

       Jacobs started PiperGear as a “sewing company” in the second half of a building

he owned after the existing tenant moved out. See Jacobs Dep. at 19-20.3 Sandpiper

was located in the other half of the building. See id. at 10. “At the time PiperGear was

incorporated, [Sandpiper] loaned funds to PiperGear so PiperGear could begin doing

business.” See Second Jacobs PiperGear Decl. ¶ 2. Notably, approximately 20% of

PiperGear’s total manufacturing output was on behalf of Sandpiper.                   See Jacobs

PiperGear Decl. ¶ 4. However, PiperGear’s “Sales by Customer Summary” records for

the years 2017 and 2018 do not list Sandpiper as a customer. See Jacobs Dep. at 22,

25, Exs. 47, 48. Jacobs explains that PiperGear sold bags to Sandpiper “in theory”

meaning “[i]t was done through the inner company, so rather than putting an invoice

together, the – the loan, I believe, was lower because of the goods that were given to

Sandpiper.” See Jacobs Dep. at 22. Although there is no promissory note documenting

this loan, see Jacobs Dep. at 119-20, Jacobs maintains that it was “reflected on the books

of both PiperGear and Sandpiper,” see Second Jacobs PiperGear Decl. ¶ 2. An “Inter-

company” “Transaction Report” shows the flow of money back and forth between the

companies, with Sandpiper often paying bills on behalf of PiperGear. See Declaration of

Richard D. Rivera (Doc. 99-1; Second Rivera Decl.) ¶ 2, Ex. A (Doc. 102). These records


       3
        At some point, Jacobs’s ex-wife may have also shared an ownership interest in Sandpiper and
PiperGear. See Jacobs Dep. at 16, 20.
                                              - 12 -
appear to reflect a balance as low as $820,549.98 at the beginning of 2013, which grew to

approximately $3.6 million as of August 2018. Id. Indeed, according to Jacobs, at the

time of the asset sale PiperGear owed Sandpiper approximately $3.65 million.           See

Jacobs Dep. at 116-17.

       In addition to sharing the same owner, Sandpiper and PiperGear also had the same

Chief Financial Officer, Morton Hollaender. See id. at 23. Evidence also suggests that

Sandpiper and PiperGear shared several employees.           For example, Reggie Regala

worked in the Sandpiper marketing department.          Id. at 71-72.   However, his email

signature block includes both “Sandpiper of California, Est. 1980” and “PiperGear USA,

Inc.—Berry Compliant/GSA/NAFTA, Sewn goods manufacturing and production.” See

Declaration of Richard D. Rivera (Doc. 45-1; Rivera Decl.), Ex. G (Doc. 60). Additionally,

Jacobs identified Adolfo Coronel as an employee of Sandpiper in the purchasing

department, see Jacobs Dep. at 100-01, and Ryan Mangahas as a Sandpiper employee

in sales, id. at 101. Yet, Regala, Coronel and Mangahas all use email addresses with a

“pipergear.com”   domain    name.       See   Rivera    Decl.,   Ex.   G   at   SOC000375,

INNOVAPRO.002777. Most notably, Sandpiper’s exchange sales manager, Robert Van

Jones, utilized a business card “[f]or several years” that identified Sandpiper on the front

and PiperGear on the back. See March 14, 2019 Deposition of Robert Van Jones (Doc.

47-1; Jones Dep.) at 86-87, Ex. 7; Jacobs Dep. at 70-74. Significantly, the PiperGear

side of the card included the statements “Made in USA,” “Berry Compliant,” “NAFTA,”

“USA,” “BAA.” See Jacobs Dep. at 73, Ex. 7. The PiperGear side of the card also

included the Sandpiper logo in the top left corner. Id. Jacobs testified that, for a period

of more than two years, he believed it was “typical” for Sandpiper business cards to utilize


                                           - 13 -
a two-sided design with Sandpiper on the front and PiperGear on the back. See Jacobs

Dep. at 73-74. Despite his use of this business card, Jones testified that he was not

employed by, and did not work on behalf of, PiperGear. See Jones Dep. at 89.

       The evidence also suggests that Sandpiper marketed itself in connection with

PiperGear, promoting PiperGear as its “sister” company. On the Sandpiper website,

Sandpiper described itself and included the following statements: “Featuring American

Made products developed and manufactured by our sister company, PiperGear USA. We

offer manufacturing options to meet Berry Amendment, NAFTA, GSA, or Buy American

Act requirements. The growth and success of our US manufacturing plant is a great

source of pride to us.” See Jacobs Dep. at 147-48, Ex. 60 (printout of the Sandpiper

website dated March 7, 2018) (emphasis added). The website included a PiperGear USA

logo and the following description of PiperGear with a link to the PiperGear website: “Piper

Gear USA is the manufacturing sister company of Sandpiper of California. PG USA

provides additional options to customers providing materials and assembly to cover the

full range of manufacturing requirements. Berry Amendment, Buy American Act, NAFTA,

as well as overseas production.” Id. The Frequently Asked Questions section of the

website also identified PiperGear as Sandpiper’s “sister company” and included similar

representations regarding U.S. manufacturing.       See Jacobs Dep. at 150-51, Ex. 62.

These representations were also present in Sandpiper’s catalogs, see Jacobs Dep. at 25-

26, Ex. 3 at 52, and included on a PowerPoint slide used during a sales presentation to

the military exchange buyers, see Jacobs Dep. at 95-97, Ex. 46; April 10, 2019 Deposition

of Jeff Payne (Doc. 59-2; Payne Dep.) at 9-10; April 10, 2019 Deposition of Sean Brown

(Doc. 59-1; Brown Dep.) at 82-83.


                                           - 14 -
                  c. Innovapro Corporation

       Innovapro imports “military backpacks, gear bags, travel bags, and related goods,”

most of which are manufactured at a factory in China by Innovapro’s affiliate Sun Fai, a

Hong Kong company. See Wu Decl. ¶¶ 3-5. James Wu is the founder, vice-president,

and a director of Innovapro. See id. ¶ 1. Prior to its acquisition of Sandpiper, Innovapro

consisted solely of Wu and his wife, who is the president of Innovapro. See April 4, 2019

Deposition of James Wu (Doc. 55-1; Wu Dep.) at 15-16, 96. Wu started Innovapro in

1999 “mostly to handle business with Sandpiper,” and indeed, Innovapro had no other

customers besides Sandpiper. See id. at 15-16. At one time, around 2010, Wu was also

a principal of Sun Fai, although he has “less involvement” with Sun Fai now. See id. at

14.

       Prior to the asset purchase, the goods Innovapro imported entered the United

States through the port of entry in Los Angeles, California, and were then trucked to the

Sandpiper warehouse in Chula Vista, California. See Jacobs Dep. at 128-29, 158-59; Wu

Decl. ¶¶ 6-7. From there, Sandpiper shipped the goods either to its retail-customer’s

distribution center, or directly to the individual retail stores. See Jacobs Dep. at 129. At

times, Sandpiper obtained goods directly from Sun Fai where “Sandpiper’s customer

would purchase goods from Sandpiper and pick them up directly from the factory in China.”

See Wu Decl. ¶ 12. 4       Innovapro also served in the “product development process,”

communicating with Sandpiper, putting together a design, and then sending the design to

Sun Fai “for them to produce sample, to develop the product.” See Wu Dep. at 15.



       4
          As discussed further below, one of Sandpiper’s primary customers was the Army Air Force
Exchange System (AAFES). AAFES operated a “direct import” program where it would obtain Sandpiper’s
products directly from the manufacturer in China.
                                              - 15 -
According to Wu, all of the goods imported by Innovapro or produced by Sun Fai bear

“MADE IN CHINA” labels sewn into the fabric of the product. See Wu Decl. ¶ 27.

              2. Sandpiper Operations

       The majority of Sandpiper’s sales were made in bulk to vendors such as the Army

Air Force Exchange System (AAFES), as well as the Marines Corps Exchange (MCX) and

the Navy Exchange (NEXCOM).          See Jacobs Decl. ¶¶ 13, 18; Jacobs Dep. at 154.

Significantly, “[a]ll military exchanges practice central buying. So all buying decisions are

made at [headquarters], and then planners and allocators and replenishers determine

stock levels at each individual location, and the product is distributed to those locations

appropriately from the distribution centers.”       See Brown Dep. at 25.    Thus, sales of

Sandpiper products to military exchanges occurred at two-levels.         See Deposition of

Robert Van Jones (Doc. 47-1; Jones Dep.) at 10-11; see also Declaration of Zach Mitchell

(Doc. 45-3; Mitchell Decl.) ¶¶ 4-6 (generally describing the system-wide and store-level

sales that occur within the Exchange Systems). At the first level, Sandpiper sold its

product to the system-wide exchange buyers who were located at headquarters in Dallas

(for AAFES), and Virginia Beach (for MCX and NEXCOM). See Brown Dep. at 24-25;

Jones Dep. at 9-10; see also Mitchell Decl. ¶ 5 (“First, system-wide AAFES buyers at

headquarters will purchase product to stock in the stores, system-wide.”). These system-

wide buyers chose the products and set the planogram (POG), that is, the “model that

goes into the stores.” See Jones Dep. at 10.

       The second-level occurs at the individual stores where Sandpiper also played an

active role. Id. at 10-11; see also Jacobs Dep. at 38-39, 42-46, Ex. 6: SOC Triangle for

Success, In-Store Plan. Within the AAFES system, Sandpiper could monitor the amount


                                           - 16 -
of product at an individual store location, and if a store was low, ensure that additional

product was delivered to the store to satisfy the anticipated need. See Jacobs Dep. at

54-55. In addition, “with the stores, [a sales representative] can go in and . . . create

promotions, one-time buys on occasion, and . . . for a promotion, [the representative] can

get them to increase their inventory level. That’s instrumental.” See Jones Dep. at 10-

11; see also Mitchell Decl. ¶ 5 (“[O]nce a product has been added system-wide, AAFES

individual store managers can request to buy additional products as needed, sometimes

as a result of sales that sales representatives make to the AAFES local store managers

on a store by store basis at the individual store level.”).     According to Sandpiper’s

exchange sales manager, Robert Van Jones:

       What the stores were used to doing—and I think it’s commonplace with
       most manufacturers—they would—for a given promotion, they would say,
       ‘All right. We’re going to have a 20-percent-off sale on Sandpiper for this
       weekend.’ What would happen is, we would give a discount of 10 percent.
       The store would match it with 10 percent.

See Jones Dep. at 23. Indeed, Jones testified that “[a] lot of times” store managers would

contact him directly to negotiate Sandpiper’s assistance with a promotion.               Id.

Sandpiper also worked with individual stores to add new fixtures to display Sandpiper

products. See Jones Dep. at 20-21; Jacobs Dep. at 39-40, 45-46 (explaining that after

receiving approval from the military buyers for the display, “you have to go into the stores

individually, speak to the manager, the GM, . . . and sell the idea. The idea was to bring

the display in, to give us extra support as far as being able to show more of our product

inside of the store.”). Although such fixtures had to be approved at the system-wide level,

the fixtures were then shipped from Sandpiper directly to individual stores and then




                                           - 17 -
assembled, typically by a Sandpiper contractor who serviced the store. See Jones Dep.

at 20-21; Jacobs Dep. at 45-46.

        Notably, Jacobs believed Sandpiper’s involvement at the store-level was so

important to its business that he developed the “SOC Triangle for Success, In-Store Plan”

in order “to optimize our sales in just about all the different—all of the stores that we sold

to, whether it was through AAFES, MCX, which is the Marines, NEXCOM, the Navy, to

cover all this data here to promote our product.” See Jacobs Dep. at 36-37, Ex. 6. The

“Triangle” consisted of AAFES[,] management in San Diego[,] and in-field management

working together in a relationship. Three-legged stool.” See Jones Dep. at 75. “In-

Store” referred to Sandpiper’s physical presence in the stores for implementation of the

plan. See Jacobs Dep. at 38-39. The plan outlined objectives under several headings,

including “Store management communications,” “product promotion support,” “store level

merchandising support,” and “competitive disruption at all stores, floor displays, POS,”

among others.        See Notice (Doc. 47), Ex. 6.             The “competitive disruption” heading

included a sub-heading titled “capture the hearts and minds of AAFES Managers,” which

is followed by several bullet points, one of which references “product sales monitoring and

order suggestions.” Id.

        In 2014, Sandpiper hired Paragon Brokerage Inc. to act as a broker between

Sandpiper, the supplier, and the military exchange buyers. See Payne Dep. at 6-7; Brown

Dep. at 16-17, 32-33, Ex. 37; Jacobs Dep. at 91. 5                   Paragon is a military brokerage

company founded by Sean Brown in 1994 with over 80 major clients. See Brown Dep. at

9-10, 22, 50. Paragon operates as an independent contractor and is “paid commission


        5
           Prior to its contract with Paragon, Sandpiper had contracted with other companies to fill this same
role, including one company based out of Florida. See Jacobs Dep. at 11, 17-19, 52, 139.
                                                    - 18 -
on sales that [it] generate[s] at headquarters, military exchange headquarters.” See id. at

16, 22. Sandpiper and Paragon entered into a “Supplier Authorization Agreement” in

2014, whereby Paragon agreed to serve as Sandpiper’s “exclusive worldwide sales

representative” with the AAFES. See id. at 32-33, Ex. 37. This relationship was later

expanded to include MCX and NEXCOM as well. See Jacobs Dep. at 87-88; Brown Dep.

at 33-34.      Pursuant to this agreement, Paragon made presentations at military

headquarters regarding “new items for their consideration for stock assortments.” See

Brown Dep. at 25. Notably, a Sandpiper sales manager, Dino Riggott, participated in all

of these presentations. Id. at 23. In addition, Sandpiper “essentially always” provided

Paragon with sales materials “whenever [it] would go into a headquarters meeting or

presentation with a buyer.” See Payne Dep. at 9-10, Ex. 46. Such materials included a

PowerPoint presentation with a slide that depicted a “Made in USA” decal and the following

statements: “Featuring American Made products developed and manufactured by our

sister company, PiperGear USA.         We offer manufacturing options to meet Berry

Amendment, NAFTA, GSA or Buy American Act requirements. The growth and success

of our US manufacturing plant is a great source of pride to us.” See id., Ex. 46.

       Paragon also provides services to its clients, including Sandpiper, at the individual

store level.   See Brown Dep. at 23-24, Ex. 37.        Specifically, Paragon operates “a

worldwide sales force of independent contractors” whose responsibilities include:

       Stocking the shelves, setting new planograms. So as the buyer changes
       out the assortments, we go in and make those changes, make sure the
       products are priced correctly, the pegs—you know, the peg that you see at
       the end—where something is hanging, make sure that’s been adjusted.
       We do cooking demos, food demos.             We facili[tate] getting the
       manufacturer on base. A lot of the manufacturers like to visit bases to
       check it out. Our reps do that. As I think I mentioned earlier, return
       defective stock and—primarily they’re merchandisers.        Probably 90

                                           - 19 -
       percent of their efforts are merchandising, if we include doing
       demonstrations.

See id. at 23-24. These merchandisers are “a vast network of retired military people and

dependents of military people.” Id. at 52. According to Brown, these individuals are

independent contractors who are paid by the hour and “might work for ten companies like

[Paragon].”   Id. at 52-53, 104, 107.    Because most planograms contain products for

several different companies, Paragon pays the individual to put out its client’s products on

the planogram, “then the next company pays for them to put their products on, and then

the next company pays them to put their products on.”             Id. at 53-54.   Significantly,

Paragon never provides these merchandisers with catalogs or sales literature “because

selling directly to stores is not permitted.”        Id. at 55.    According to Brown, the

merchandisers are “not selling,” rather “[t]hey’re merchandisers . . . . They’re just there to

make sure our products are on the shelves.” Id. at 56.

       Notably, direct communication between Paragon merchandisers and Sandpiper

was strictly forbidden. Id. at 110, 126-27. According to Brown, Paragon merchandisers

were “under strict instructions” not to take directives from Sandpiper because ultimately,

the time sheets go to Paragon. Id. at 127. Brown explains that Paragon “can’t have our

manufacturers telling [the merchandisers] what to do or asking them to do a project and

then we get the time sheet for it.” Id. Indeed, Paragon goes so far as to “hide” the contact

information for the merchandisers from the suppliers so that suppliers will not be able to

issue directives directly to merchandisers. Id. at 128. Although the SOC Triangle for

Success In-Store Plan was “consistently pushed by the executives at [Sandpiper],” Brown

thought the Triangle was “ridiculous,” and had “no relevance to anything” Paragon did. Id.



                                            - 20 -
at 93-94. According to Brown, Paragon was “not directed to do anything” regarding the

Triangle, never used the Triangle in presentations, and ignored it Id. at 94.

      Significantly, in addition to the Paragon merchandisers, Sandpiper engaged its own

network of store-level representatives. Indeed, Jacobs strongly believed in developing

good relationships and goodwill at the store level. See Jones Dep. at 10. In 2010,

Sandpiper hired Jones as a salaried employee to work “very closely with the individual

bases.” Id. at 8-9; Jacobs Dep. at 41-42, 181. At the time he was hired, Jones lived in

Georgia and held the title of “Regional Sales Manager.” See Jones Dep. at 25. Jones

traveled from base to base, “selling them products, selling them displays, working with the

managers, creating trust and relationships and so on.” Id. at 8-9. Despite the “regional”

title, Jones traveled beyond just the southeast, including trips to New England and

Oklahoma. Id. at 25. In approximately 2012, his title changed to “Exchange Stores

Sales Manager” and remained the same throughout the remainder of his employment with

Sandpiper. Id. at 43; Jacobs Dep. at 70 (identifying Jones’ title as “Exchange Sales

Manager”). In 2015, for personal reasons, Jones moved to Navarre, Florida, where he is

currently living. See Jones Dep. at 90-91.

      Beginning in 2015, because Paragon’s “strategy in the field was not exactly what

[Jacobs] wanted,” Jacobs directed Jones to “hire on as many people as [he] could in all

stores that would work strictly—merchandisers that would work strictly for Sandpiper. We

could control them; we could make sure they’re in there.” Id. at 16, 26-27; see also Jacobs

Dep. at 52-53. Jones explained that Sandpiper “wanted that extra layer of support and .

. . [was] coming with new products . . . and new fixtures, new marketing tools—we wanted

to make sure those were in place and represented as well as possible.” See Jones Dep.


                                           - 21 -
at 16. According to Jones, Jacobs’ plan “was to try to get as many merchandisers in as

many stores as possible.” Id. at 26. As a result, Sandpiper went from “just a handful of

representatives to about 60 in AAFES,” “[a]bout eight to ten” in the Navy, and a few in the

Marines. Id. at 27. Jones was responsible for training and supervising these Sandpiper

merchandisers.     See Jones Dep. at 18.             Sandpiper developed checklists for the

merchandisers to complete and required the merchandisers to submit pictures of the

completed planograms to Jones. Id. at 18-19. At his deposition, Jones explained that

“[t]here’s a basic inventory checklist that has every item in the [planogram] listed, and [the

merchandisers] have to do on-hands and on-orders . . . and then turn that in.” Id. at 36.

At smaller stores, merchandisers provided this information once a month, at larger stores,

twice a month.      Id. at 36.    According to Jones, this information was of “utmost

importance” because it provided him with insight as to what was occurring at the store-

level. Id. As such, Jones told the merchandisers that they were Sandpiper’s “‘eyes and

ears in the store.’” Id.

       Sandpiper’s merchandisers were paid by the hour and submitted their timesheets

to Jones for approval on a monthly basis. Id. at 31. Jones sent the information to

Sandpiper in California, and Sandpiper then mailed paychecks directly to the

merchandisers at their homes, including to those merchandisers who lived in Florida. Id.;

Jacobs Dep. at 60-61, 86.          Similar to the Paragon merchandisers, Sandpiper

merchandisers were independent contractors who worked for other companies as well,

although Sandpiper typically would not hire a merchandiser if he or she worked for a

competing line. See Jones Dep. at 12-14; Jacobs Dep. at 168-69. Unlike Paragon,

Sandpiper merchandisers were supposed to try and persuade the store manager to buy


                                            - 22 -
more product, where warranted. See Jones Dep. at 48. Thus, in addition to ensuring

that Sandpiper fixtures were stocked and clean, with correct signage, Jones trained

merchandisers to “have relationships with the managers; because, the more you can get

out of the managers, the better it is for the company.” Id. at 18-19. Notably, Sandpiper

expected its merchandisers to have “competent product knowledge,” which according to

Jacobs, “probably” included information regarding the country of origin of the particular

products. See Jacobs Dep. at 56-57. However, merchandisers were not provided with

Sandpiper’s product catalog due to the cost and because “they really didn’t need it.” See

Jones Dep. at 61.

            Florida is not a major market for Sandpiper brand products. Id. at 14-15, 34, 93;

see also Brown Dep. at 105, 130-31. 6 In 2016, Florida accounted for only 1.39% of

Sandpiper’s total sales. See Wu Decl. ¶ 43. In 2018, up to the date of the asset sale,

only 2.2% of Sandpiper’s total sales came from Florida. See id. According to Brown,

between March 19, 2014, and March 20, 2019, Sandpiper sold, in total, approximately $1.2

million in retail dollars-worth of products at AAFES and NEXCOM exchange stores in

Florida. See Brown Dep. at 112-13, Ex. 40. In comparison, the annual military business

worldwide of Sandpiper brand products is approximately $13.5 million. Id. at 113; see

also Wu Decl. ¶ 43. Brown further testified that Paragon does not have a “significant rep

presence” in Florida because “Florida doesn’t have a lot of bases.” See Brown Dep. at

51, Ex. 39.       For example, over the last five years, Paragon has paid $62,256.26 to

merchandisers servicing Sandpiper products, and only $3,010 of that went to


        6
          Although Sandpiper is no longer in operation, Innovapro has continued to sell Sandpiper brand
products. As such, some of the statistics cited here, as provided in Brown’s testimony, span both before
and after the asset sale. Nonetheless, the Court relies on these statistics to the extent they are helpful in
understanding the extent of Sandpiper’s activities in Florida prior to the asset sale.
                                                   - 23 -
merchandisers working in Florida. See Brown Dep. at 108, Ex. 38. This amounts to only

251 hours of service on behalf of Sandpiper products in Florida by Paragon merchandisers

over a five-year period.      Id. at 124.     The vast majority of Sandpiper’s internal

merchandisers served exchanges and bases outside the state of Florida. See Jacobs

Dep. at 169-70. Sandpiper records reflect that it employed only three merchandisers with

Florida addresses to work on its behalf at military exchange stores in Florida. See Notice

(Doc. 47), Ex. 15; Jones Dep. at 34, 37-38; Notice (Doc. 73), Ex. E (Doc. 78). And, Jones,

the salaried exchange sales manager has lived and worked out of a home office in

Navarre, Florida since December 2015. See Jones Dep. at 43, 52, 90-91. As part of his

job responsibilities, Jones called on various military bases in Florida, including Eglin,

Pensacola Navy, Hurlburt Field and Tyndall Air Force Base, see Jones Dep. at 15, 33,

nevertheless, the majority of Jones’ work was directed at areas outside Florida, see Jacobs

Dep. at 172.

       Although most of Sandpiper’s business involved bulk sales to retailers, Sandpiper

also operated a website which included an option for individual sales.         See Jacobs

Sandpiper Decl. ¶ 14. Individual internet sales overall accounted for less than 1% of

Sandpiper’s annual business, and only a small percentage of those internet sales were

made either from Florida or shipped to Florida. Id. ¶¶ 15-16. From January 1, 2018, until

August 31, 2018, only six individual sales through the website were related to Florida,

amounting to no more than 0.007% of Sandpiper’s sales during that time frame. Id. ¶ 16.

In 2017, internet sales to Florida represented 0.01% of Sandpiper’s total sales, and in 2016

represented 0.02% of total sales. Id.




                                            - 24 -
              3. FTC Action

       Jacobs first became aware that the FTC was investigating his companies when he

received a letter from the FTC on April 5, 2018. See Jacobs Dep. at 104. In the letter,

the FTC informed Jacobs that it had investigated Sandpiper and PiperGear and intended

to pursue a formal enforcement action against Sandpiper and PiperGear for violating 15

U.S.C. § 45 “in connection with the advertising and sale of certain backpacks and tactical

gear as made in America or the United States, even though they are wholly imported or

contain significant imported content.” See Jacobs Dep. at 103-04, Ex. 20 at SOC000235.

The FTC “served a proposed complaint on [Sandpiper] and PiperGear charging them with

false advertising in connection with their claims that [Sandpiper] and PiperGear

manufactured their products in the United States.” See Complaint, Ex. A: Proposed FTC

Complaint. The Proposed FTC Complaint specifically referenced statements made on

the Sandpiper and PiperGear websites, as well as posts which Sandpiper made on

Instagram. See Proposed FTC Complaint ¶ 6. The FTC also referenced “certain wallets

imported from Mexico as finished goods,” in which Sandpiper and PiperGear “hid truthful

country-of-origin information on the back of tags, and inserted cards that prominently

displayed false U.S.-origin claims.”   Id. ¶ 7.     On May 1, 2018, Jacobs, on behalf of

Sandpiper and PiperGear, executed a Consent Order with the FTC. See Jacobs Dep. at

110-11, Ex. 50.

       In late May of 2018, Sandpiper began a recall of the objectionable wallets from

AAFES locations. See Brown Dep. at 63, Exs. 20, 41; see also Payne Dep. at 17-18, see

id. at 12, Ex. 20. Significantly, some of those wallets were sold at military exchange bases

in Florida. See Brown Dep. at 121-22, Ex. 20. Despite the recall, as of February 19,


                                           - 25 -
2019, some of the improperly labeled wallets remained in exchange stores.             See

Declaration of Teresa Carlson (Doc. 45-5) ¶ 7 (asserting that on the week of February 19,

2019, she found Sandpiper wallets with the misleading label at the Lackland Air Force

Base Exchange store and the Fort Lee Exchange store). Significantly, in December 2016,

Advantus had attempted to sell “a wallet program to AAFES for six SKUs that AAFES was

planning to carry in various exchanges throughout the country, including the AAFES

locations at MacDill and Eglin Air Force bases.” See Mitchell Decl. ¶ 11. Advantus “lost

that proposal to Sandpiper and [was] informed that it was because AAFES went with the

Sandpiper products because AAFES wanted to have domestic production for those

products.” Id.

             4. Innovapro’s Takeover

      As stated above, Sandpiper purchased goods from Innovapro, which imported them

from the manufacturer, Sun Fai, in China. Sandpiper also purchased goods directly from

Sun Fai. According to Wu, “[b]etween January 2015 and mid-2018, Sandpiper purchased

over $25 million in goods from Innovapro and Sun Fai on credit accounts.” See Wu Decl.

¶ 14. However, “Sandpiper was unable to pay for all the goods it purchased and by the

early spring of 2018, the combined debt owed by Sandpiper to Innovapro and Sun Fai

exceeded $10 million.” Id. ¶ 15. Wu asserts that “Sun Fai assigned its portion of the

debt to Innovapro for collection.”   Id. ¶ 16.     “After being threatened with collection

proceedings, Sandpiper attempted to negotiate a workout whereby the debt would be

reduced and paid off over time.” Id. ¶ 17; see also Innovapro Reply, Ex. C (Doc. 96)

(email chain between counsel for Sandpiper and Innovapro’s counsel negotiating a plan

to address Sandpiper’s debt including a payment plan, granting Innovapro a security


                                          - 26 -
interest, and ultimately proposing an asset sale). Although these negotiations began

around the same time that Sandpiper learned of the FTC investigation, Jacobs maintains

that the FTC action was not a precipitating cause of the negotiations leading to the asset

sale. See Jacobs Dep. at 107. Rather, in April of 2018, Sandpiper attempted to pay

Innovapro “a million dollars in postdated checks,” two of which “were good, so bought

some time there,” but then “the subsequent checks bounced.” Id. at 107-08. According

to Jacobs, “that’s what probably precipitated the negotiations as far as, you know, [‘]Dave

[Jacobs], this isn’t working. Let’s try to work something else out.[’]” Id. at 108. Soon

after, Sandpiper granted bank access to Wu so he could “monitor and see that we’re not

going to bounce anymore checks on you going forward, number one. And number two is

if you’re going to continue to give us any kind of credit, it’s okay that you’re at [sic] looking

in on our business.” Id. at 109. This occurred at approximately the same time that

Sandpiper and PiperGear signed the Proposed Consent Order with the FTC. Id. at 111.

       As negotiations continued, “Sandpiper agreed to secure the debt in exchange for a

temporary forbearance on collection proceedings. Innovapro filed a UCC-1 financing

statement in July of 2018 against Sandpiper in California to perfect its security interest.”

See Wu Decl. ¶ 18; see also Jacobs Dep. at 122-24, Ex. 52: Extension Agreement;

Innovapro Reply, Ex. C at INNOVAPRO.000448-452.                   Ultimately, “Innovapro and

Sandpiper agreed to terms for resolution of the debt that took the form of a forgiveness of

debt in return for a transfer of assets from Sandpiper to Innovapro.” See Wu Decl. ¶ 20.

Indeed, on July 6, 2018, Innovapro and Sandpiper entered an “Extension Agreement”

which memorialized the existence of a “preliminary agreement” as follows: “The first step

involves the acknowledgement of debt by [Sandpiper], the granting of a security interest


                                             - 27 -
by [Sandpiper], the timely delivery of product to [Sandpiper], and the oversight of the

operation of [Sandpiper’s] business by [James Wu] until such time as the assets of

[Sandpiper] are sold to [Innovapro].” See Jacobs Dep. at 122-23, Ex. 52: Extension

Agreement at 1.     Pursuant to the Extension Agreement, Innovapro agreed to “allow

[Sandpiper] to maintain access to goods to be sold by [Sandpiper],” in consideration for

Sandpiper “granting a security interest as set forth in this agreement . . . .” See Extension

Agreement at 1. The Extension Agreement further provided that “[o]n the completion of

the Asset Sale, all indebtedness secured by this agreement will expire, and Creditor’s

security interest in the Collateral, as set forth in this Agreement, will terminate.” See id.

at 7.

        On August 31, 2018, Innovapro and Sandpiper entered into a written Asset

Purchase Agreement. See Wu Decl. ¶ 21, Ex. A: Asset Purchase Agreement (APA). At

the time of the asset sale, Sandpiper was insolvent. See Wu Dep. at 51-52. Pursuant

to the APA, Innovapro acquired Sandpiper’s outstanding inventory, customer contacts,

trademarks, trade names, domain name, website and social media sites. See Wu Decl.

¶ 23. Innovapro did not acquire “any aspect of the Piper Gear USA business or assets,

nor did it acquire a line of wallets that was the subject of a pending [FTC] investigation

based on false origin claims.” Id. ¶ 26. Innovapro also declined to purchase outstanding

loans that both Jacobs and PiperGear owed to Sandpiper, and did not require Jacobs or

PiperGear to pay this money back. See APA ¶ 1.B; Jacobs Dep. at 117; Wu Dep. at 53-

54. According to Jacobs, beginning in 2006 or 2007, and extending possibly through

2018, he borrowed close to $1.1 million from Sandpiper. See Jacobs Dep. at 115-16.

Jacobs testified at his deposition that PiperGear owed $3.65 million to Sandpiper. Id. at


                                           - 28 -
116-17. According to Jacobs, Sandpiper loaned money to PiperGear at the time it was

incorporated so that PiperGear “could begin doing business.”         See Second Jacobs

PiperGear Decl. ¶ 2. Jacobs maintains that the loan was “partially repaid over time” and

“ultimately the remaining balance on August 31, 2018, was forgiven.” See id. ¶ 2; Jacobs

Dep. at 117. Neither Jacobs nor PiperGear ever signed a promissory note for these

loans. See Jacobs Dep. at 120. Moreover, as previously noted, these loans are not

reflected in Sandpiper’s accounts receivable ledger, see Jacobs Dep. at 119-20, Ex. 29,

and according to Wu, he never saw any documentation for these loans. See Wu Dep. at

85-86. Nevertheless, Jacobs maintains that the CFO for PiperGear and Sandpiper kept

track of the loans and they were accounted for in the records of those companies. See

Jacobs Dep. at 176-77; Second Jacobs PiperGear Decl. ¶ 2.

      With limited exceptions not relevant here and expressly outlined in the APA,

“Innovapro did not assume any liabilities of Sandpiper . . . .” See Wu Decl. ¶ 24; see also

APA ¶ 2. As part of the APA, Innovapro entered into a two-year consulting agreement

and a five-year-non-compete agreement with David Jacobs. See Wu Decl. ¶ 29; APA ¶¶

8-9, Sched. 8-9. Although Jacobs has received payment under the consulting agreement,

Wu has not asked him to provide any services. See Wu Dep. at 59; Jacobs Dep. at 33.

In conjunction with the APA, Sandpiper agreed to amend its articles of incorporation to

change its name to DBJ Enterprises. See Wu Decl. ¶ 30; APA ¶ 12. On September 4,

2018, Sandpiper notified the FTC of the asset sale to Innovapro and the agreement to

change its name to DBJ Enterprises. See Jacobs Dep. at 160, Ex. 55. The certificate of

amendment making this change, signed by Jacobs and dated August 31, 2018, was filed




                                           - 29 -
with the California Secretary of State on October 5, 2018. See Jacobs Dep. at 125-26,

Ex. 53.

        Since acquiring Sandpiper’s assets, Innovapro has continued Sandpiper’s business

of supplying Sandpiper-branded products to the military exchanges. See Wu Decl. ¶ 36.

Prior to the take-over, Innovapro entered a contract with Paragon so that Paragon would

seamlessly continue its services as the sales representative for the Sandpiper brand. See

Wu Dep. at 47-48.           Jeff Payne, Paragon’s national account manager, testified that

Paragon’s responsibilities on behalf of the Sandpiper brand have not changed since

Innovapro’s take-over.         See Payne Dep. at 6-7; Brown Dep. at 95.                    With Paragon’s

assistance, Innovapro “went through all the steps necessary to be set up as a new—

essentially a brand new vendor in the AAFES system.” See Payne Dep. at 11, 22-23.

After the asset sale, Innovapro met with AAFES to “announc[e] the new ownership and

introduc[e] Michael Bennett as the new direct representative at Sandpiper.” Id. at 10-11.

However, at the time of Payne’s April 10, 2019 deposition, Paragon had not “had any new

product presentations,” and Innovapro had not provided Paragon with “any marketing

materials” or a new product catalog. Id. at 23. According to Payne, the Sandpiper brand

product line sold to AAFES has remained the same, with the exception of the wallet series

that was recalled in May 2018. Id. at 8.7




        7
          In his Declaration, Wu asserts that Innovapro did not acquire “a line of wallets that was the subject
of a pending [FTC] investigation based on false origin claims.” See Wu Decl. ¶ 26; APA ¶ 1.B. However,
a document titled Sales Orders Invoiced Summary, appears to indicate that Innovapro continued to invoice
NEXCOM and MCX, as well as other non-military exchange retailers, for the shipment of these wallet
products after the August 31, 2018 asset purchase. See Wu Dep. at 92-93, Ex. 34. And, in November of
2018, Innovapro was involved in a recall of wallet products from NEXCOM and MCX. See Notice (Doc. 73),
Ex. H.

                                                    - 30 -
        As part of the take-over, Innovapro terminated all Sandpiper employees. See Wu

Dep. at 31-32. Innovapro then re-hired “7 or 8” of those employees, including Jones.

See Wu Dep. at 30-32; Jones Dep. at 92. Jones’ first responsibility on behalf of Innovapro

was to terminate all of Sandpiper’s internal merchandisers, with the exception of a

“handful” serving the major stores, none of which are in Florida. See Jones Dep. at 92-

93.   The work that was previously performed by Sandpiper’s merchandisers is now

handled by Paragon’s field force. Id. at 107. According to Jones, Innovapro made a

business decision to terminate these internal merchandisers and instead let Paragon’s

merchandisers take over because “they’re getting a commission on everything anyway.”

Id. at 94-95. According to Jones, two of the Florida merchandisers had previously left due

to personal reasons, and Jones terminated the “one in Jacksonville that did Mayport and

JAX Navy and Camp Lejeune” on October 1, 2018. Id. at 94. 8 Jones exercises no

managerial authority over the Paragon merchandisers, as “Paragon handles that

themselves.”      Id. at 95.      Instead, Jones’ job responsibilities for Innovapro consist

primarily of managing the activities of the few remaining Sandpiper merchandisers at the

larger exchange stores, and maintaining “[r]elationships with managers and the GMs at

store level, which is kind of the next step up from the merchandisers . . . .” Id. at 99; see

also Wu Dep. at 34 (“A. Mr. Van Jones’s main job is for service. Not much of sales. Q.

The servicing of the stores and the customers? A. The service, yeah.”). Although Jones

agreed that his job is to maintain relationships with managers both inside and outside of

Florida, he reiterated—"But, again, Paragon is taking over all of the representation in


        8
            Jones’ testimony is contradicted by records which indicate that of the three Sandpiper
merchandisers in Florida, one did leave in the spring of 2018 for personal reasons, but the other two were
still working on behalf of Sandpiper as of September 2018. See Notice (Doc. 73), Ex. A, E; see also Notice
(Doc. 47), Ex. 15.
                                                  - 31 -
Florida. I really am not going to be involved in that.” See Jones Dep. at 99-100. Since

the take-over, Jones has, on two occasions, visited the exchange store at the Pensacola

Naval Air Station in Florida, in his capacity as an Innovapro employee. Id. at 96. While

there, he briefly met with the manager of the exchange store who was requesting additional

fixtures for the store. Id. Other exchanges in Florida are too small for Jones to call on,

such that the majority of his work is done over the phone and e-mail with people located

outside the state of Florida. Id. at 100-01.

       Florida remains a minor market for Sandpiper-brand products after the take-over.

See Wu Decl. ¶¶ 40-43. Nevertheless, Innovapro does ship products directly to Florida.

See Wu Dep. at 79, Ex. 27 (identifying Exhibit 27 as “[o]ne of our printouts for shipping

location when in state of Florida” with item numbers identifying Innovapro products).

According to Wu, the primary customers for Innovapro’s Sandpiper products are the

military exchanges, AAFES and NEXCOM, and Innovapro’s business dealings with these

customers occur at their headquarters in Dallas (AAFES) and Virginia (NEXCOM). Id. ¶¶

36-37. Wu maintains that “Innovapro’s military exchange customers arrange to pick up

prepackaged product at Innovapro’s warehouse in California, and then ship the product to

their own distribution centers for further processing.” Id. ¶ 39. As such, according to Wu,

“Innovapro does not deal directly with the Florida stores or deliver product directly to the

Florida stores.” Id. ¶ 38. Sandpiper products sold in military exchange stores located in

Florida “account for fewer than 2% of total Sandpiper sales nationwide.”          Id. ¶ 40.

Sandpiper products are also sold in Florida through “small, independent retailers,” and

online through the Amazon.com marketplace, as well as the Sandpiper website. See id.

¶ 41. These sales amount to less than 0.5% of Innovapro’s total Sandpiper sales. Id.


                                           - 32 -
 According to Wu, “[t]here have been only three online sales delivered to Florida since

 Innovapro took over the www.sandpiperca.com website.” Id. ¶ 42. Since the take-over,

 Florida sales of Sandpiper products through all channels make up 2.15% of Innovapro’s

 total Sandpiper sales. Id. ¶ 43. However, Florida’s share of Sandpiper’s total sales,

 although small, has gradually been increasing since 2016. Id.

III.   Personal Jurisdiction

        A. Applicable Law

        “A federal district court in Florida may exercise personal jurisdiction over a

 nonresident defendant to the same extent that a Florida court may, so long as the exercise

 is consistent with federal due process requirements.” See Licciardello v. Lovelady, 544

 F.3d 1280, 1283 (11th Cir. 2008). “If both Florida law and the United States Constitution

 permit, the federal district court may exercise jurisdiction over the nonresident defendant.”

 Id. Thus, to determine whether personal jurisdiction exists over Defendants, the Court

 must engage in a two-part inquiry. See Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d

 1312, 1319 (11th Cir. 2004). First, the Court must determine “whether the exercise of

 jurisdiction is appropriate under [Florida]’s long-arm statute.” Id. (citing Sculptchair, Inc.

 v. Century Arts, Ltd., 94 F.3d 623, 626 (11th Cir. 1996)). Second, the Court must consider

 whether exercising personal jurisdiction over Defendants is consistent with “the Due

 Process Clause of the Fourteenth Amendment to the United States Constitution, which

 requires that the defendant have minimum contacts with the forum state and that the

 exercise of jurisdiction over the defendant does not offend ‘traditional notions of fair play

 and substantial justice.’” Id. (quoting Sculptchair, Inc., 94 F.3d at 626). “Only if both

 prongs of the analysis are satisfied may a federal or state court exercise personal


                                             - 33 -
jurisdiction over a nonresident defendant.” Robinson v. Giarmarco & Bill, P.C., 74 F.3d

253, 256 (11th Cir. 1996) (internal quotations omitted).

                 1. Florida’s Long-Arm Statute9

        The reach of Florida’s long-arm statute is a question of Florida law. See Meier,

288 F.3d at 1271. Thus, this Court must construe the long-arm statute as would the

Florida Supreme Court, and, absent some indication that the Florida Supreme Court would

hold otherwise, this Court is bound to adhere to decisions of Florida’s intermediate courts.

See id. Florida’s long-arm statute provides in pertinent part:

                (1)(a) Any person, whether or not a citizen or resident of this state,
        who personally or through an agent does any of the acts enumerated in
        this subsection thereby submits himself or herself and, if he or she is a
        natural person, his or her personal representative to the jurisdiction of the
        courts of this state for any cause of action arising from the doing of any of
        the following acts:

                 1. Operating, conducting, engaging in, or carrying on a business or
                    business venture in this state or having an office or agency in
                    this state.

                 2. Committing a tortious act within this state.

Fla. Stat. § 48.193. The Court notes that while the term “‘arising from’” as used in Florida

Statutes section 48.193(1)(a) “does not mean proximately caused by, it does require direct

affiliation, nexus, or substantial connection to exist between the basis for the plaintiff[’s]

cause of action and the defendant[’s action falling under the long-arm statute].”                             Nw


        9
           The Court notes that Florida's long-arm statute — Florida Statutes section 48.193 — confers two
types of jurisdiction. See NW Aircraft Capital Corp. v. Stewart, 842 So. 2d 190, 193-95 (Fla. Dist. Ct. App.
2003). First, section 48.193(1) lists enumerated acts which will confer specific personal jurisdiction over a
defendant for suits arising from those acts. See Fla. Stat. § 48.193(1). Next, section 48.193(2) “provides
that Florida courts may exercise general personal jurisdiction” if the defendant engages in “substantial and
not isolated activity in Florida[,]” whether or not the claims asserted actually involve the defendant's activities
in Florida. See Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203-04 (11th Cir. 2015) (emphasis
in original). In the Complaint, Advantus appeared to invoke both types of personal jurisdiction. See
Complaint ¶ 9. However, in its Response, Advantus relies solely on specific personal jurisdiction under
section 48.193(1)(a)(1.) and (2.), and thus, the Court will limit its analysis to those subsections.
                                                      - 34 -
Aircraft Capital Corp., 842 So. 2d at 194; see also Glovegold Shipping, Ltd. v. Sveriges

Angfartygs Assurans Forening, 791 So. 2d 4, 10 (Fla. 1st Dist. Ct. App. 2000).

       To establish that a defendant is “carrying on a business” in this state for purposes

of the long-arm statute, “‘the activities of the defendant must be considered collectively

and show a general course of business activity in the state for pecuniary benefit.’” See

Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A., 421 F.3d 1162, 1167 (11th Cir.

2005) (quoting Future Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249

(11th Cir. 2000)). “That requirement can be satisfied either by (1) ‘doing a series of similar

acts for the purpose of thereby realizing pecuniary benefit or’ (2) ‘doing a single act for

such purpose with the intention of thereby initiating a series of such acts.’” See RMS

Titanic, Inc. v. Kingsmen Creatives, Ltd., 579 F. App’x 779, 783-84 (11th Cir. 2014)

(quoting Wm. E. Strasser Constr. Corp. v. Linn, 97 So. 2d 458, 460 (Fla. 1957)). The

Eleventh Circuit has listed the following relevant, although not dispositive, factors for courts

to consider in this analysis: “the presence and operation of an office in Florida, the

possession and maintenance of a license to do business in Florida, the number of Florida

clients served, and the percentage of overall revenue gleaned from Florida clients.” See

Horizon Aggressive Growth, L.P., 421 F.3d at 1167 (internal citations omitted).

       Florida Statutes section 48.193(1)(a)(2.) authorizes the exercise of jurisdiction over

a non-resident defendant who commits a tortious act within Florida. See Fla. Stat. §

48.193(1)(a)(2.). However, “a defendant’s physical presence is not necessary to commit

a tortious act in Florida.” See Wendt v. Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002).

Rather, a nonresident defendant can commit a tortious act in Florida under section

48.193(1)(a)(2.) by way of telephonic, electronic, or written communications into Florida,


                                             - 35 -
so long as the tort alleged arises from such communications. See Internet Solutions

Corp. v. Marshall, 39 So. 3d 1201, 1208 (Fla. 2010); Wendt, 822 So. 2d at 1253. In

addition, “[a]ccording to precedent binding [in the Eleventh Circuit,] subsection [(1)(a)(2.)]

extends long-arm jurisdiction over defendants who commit a tort that results in injury in

Florida.”    Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1219 (11th Cir. 1999);

Licciardello, 544 F.3d at 1283; Estate of Scutieri v. Chambers, 386 F. App’x 951, 955 (11th

Cir. 2010). Notably, “[t]he Florida Supreme Court has provided only limited guidance on

the question of when a tort committed out of state but causing injury in Florida is sufficient

to give Florida courts personal jurisdiction over the tortfeasor,” and Florida’s intermediate

appellate courts are divided on the issue. See Estate of Scutieri, 386 F. App’x at 955

(citing Wendt, 822 So. 2d at 1253 n.2); see also Internet Solutions, 39 So. 3d at 1206 n.6

(“We do not decide the broader issue of whether injury alone satisfies the requirement of

section     [48.193(1)(a)(2.)].”).   Indeed,   the   Court    questions    whether    section

48.193(1)(a)(2.) is properly understood “to encompass all tortious acts which were

complete outside Florida but ultimately have consequences here only because a Florida

resident suffers damages.” See Korman v. Kent, 821 So. 2d 408, 411 (Fla. 4th DCA

2002) (emphasis added); Arch Aluminum & Glass Co., Inc. v. Haney, 964 So. 2d 228, 232-

35 (Fla. 4th DCA 2007); see also Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A.,

421 F.3d 1162, 1168 & n.7 (11th Cir. 2005) (citing Korman, 821 So. 2d at 411, for the

proposition that “Wendt cannot be construed to grant jurisdiction under [section

48.193(1)(a)(2.)] in every situation where a tort was completed out-of-state but caused

injury in Florida”). Nevertheless, “[u]nless and until the Florida Supreme Court rejects [the

Eleventh Circuit’s] construction of the long-arm statute” this Court is “bound to follow [the]


                                            - 36 -
‘firmly established precedent, which interprets subsection [(1)(a)(2.)] to apply to

defendants committing tortious acts outside the state that cause injury in Florida.’” See

Estate of Scutieri, 386 F. App’x at 955 (quoting Posner, 178 F.3d at 1217).10

                2. Constitutional Due Process

        In addition to the issue of long-arm jurisdiction, the Court must consider whether

the exercise of personal jurisdiction over Defendants in this case “would violate the Due

Process Clause of the Fourteenth Amendment to the United States Constitution, which

requires that the defendant have minimum contacts with the forum state and that the

exercise of jurisdiction over the defendant does not offend ‘traditional notions of fair play

and substantial justice.’” Mut. Serv. Ins. Co., 358 F.3d at 1319 (quoting Sculptchair, Inc.,

94 F.3d at 626). A determination of whether exercising personal jurisdiction comports

with the requirements of due process also requires a two-part inquiry. See Sculptchair,

Inc., 94 F.3d at 630-31 (11th Cir. 1996). First the Court looks to see whether Defendants

have sufficient “minimum contacts” with the state of Florida.                      See id. at 630.         In

Licciardello, the Eleventh Circuit explained that:

        [t]he Constitution prohibits the exercise of personal jurisdiction over a
        nonresident defendant unless his contact with the state is such that he has
        “fair warning” that he may be subject to suit there. This “fair warning”
        requirement is satisfied if the defendant has “purposefully directed” his
        activities at residents of the forum, and the litigation results from alleged
        injuries that “arise out of or relate to” those activities. In this way, the
        defendant could have reasonably anticipated being sued in the forum’s
        courts in connection with his activities there.

        10
           To the extent Sandpiper and PiperGear argue that Advantus cannot assert personal jurisdiction
over them under Florida’s long-arm statute because Advantus alleges only economic injury, see Sandpiper
Motion at 11-12, PiperGear Motion at 10-11, and Sandpiper Reply at 8, the Court notes that this argument
pertains only to subsection (6.) of the long-arm statute. See Identigene, Inc. v. Goff, 774 So. 2d 48 (Fla. 2d
Dist. Ct. App. 2000) (“[T]o obtain long-arm jurisdiction under the provisions of section 48.193(1)(f), there
must be allegations of personal-bodily-injury or property damage. Mere allegations of economic damage
will simply not suffice.”) (citing Aetna Life & Cas. Co. v. Therm-O-Disc, Inc., 511 So. 2d 992, 993-94 (Fla.
1987)). As such, Sandpiper and PiperGear’s economic injury argument is unavailing as to the issue of
personal jurisdiction under subsection (2.).
                                                    - 37 -
Licciardello, 544 F.3d at 1284 (internal citations omitted). Second, the Court determines

whether the exercise of jurisdiction over the defendant “would offend ‘traditional notions of

fair play and substantial justice.’” Sculptchair, Inc., 94 F.3d at 630-31 (quoting Robinson,

74 F.3d at 258). Relevant factors to this inquiry “include ‘the burden on the defendant,

the interests of the forum . . . , and the plaintiff’s interest in obtaining relief.’” See id. at

631 (quoting Asahi Metal Indus. Co. v. Super. Ct. of Cal., 480 U.S. 102, 113 (1987)).

       B. Analysis

              1. Sandpiper

       At the outset of the analysis, the Court emphasizes that the personal jurisdiction

inquiry is conducted “as to each defendant separately,” and because this is a case based

on specific jurisdiction, “as to each claim separately.” See KVAR Energy Sav., Inc. v. Tri-

State Energy Solutions, LLP, No. 6:08-cv-85-Orl-19KRS, 2009 WL 103645, at *3 (M.D.

Fla. Jan. 15, 2009); see also Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 275

(5th Cir. 2006) (citing 5B Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure: Civil § 1351, at 299 n.30 (3d ed. 2004) (“There is no such thing as supplemental

specific personal jurisdiction; if separate claims are pled, specific personal jurisdiction must

independently exist for each claim and the existence of personal jurisdiction for one claim

will not provide the basis for another claim.”)).       Advantus brings five claims against

Sandpiper. Counts I-III are all premised on the same conduct—that Sandpiper falsely

represented on its website, in catalogs, on social media, and directly to consumers and

retailers that its products were made in the United States. Based on these allegations,

Advantus brings claims for false advertising under the Lanham Act, 15 U.S.C. §

1125(a)(1)(B) (Count I) and Florida state law, Fla. Stat. § 817.41 (Count II), as well as a

                                             - 38 -
claim for violating the Florida Deceptive and Unfair Trade Practices Act (FDUTPA), Fla.

Stat. § 501.201 et seq. (Count III). In addition, Advantus alleges that Sandpiper formed

a civil conspiracy (Count IV) with Innovapro and PiperGear to import products and engage

in this false advertising. Last, Advantus asserts that Sandpiper’s sale of its assets to

Innovapro violated the California Uniform Voidable Transactions Act, Cal Civ. Code § 3439

(Count V). Thus, as to Sandpiper, Counts I-IV are all premised on the same conduct—

Sandpiper’s alleged false advertising—and as such, the Court will address those claims

together. However, as to the voidable transaction claim, the Court will consider whether

Advantus has established a basis for personal jurisdiction as to that claim separately.

                 a. Long-Arm Statute

      Advantus contends that the Florida long-arm statute permits the exercise of

personal jurisdiction over Sandpiper because Sandpiper was carrying on a business in

Florida, and committed a tortious act in this state. See Response at 2-12. In support of

its argument that Sandpiper was carrying on a business in Florida, Advantus relies on

evidence that:

      1) Sandpiper’s exchange sales manager, Robert Van Jones, lives in Florida and
         works out of a home office in Florida. Jones’ business cards, created by
         Sandpiper’s marketing department, lists a “sales office” location in Florida. On
         behalf of Sandpiper, Jones managed the team of in-store merchandisers,
         including three merchandisers in Florida, developed relationships with store
         managers, including some in Florida, and visited exchange stores in person,
         including stores in Florida.

      2) Sandpiper retained three in-store merchandisers in Florida who visited Florida
         exchange stores on Sandpiper’s behalf to stock merchandise, check inventory,
         and maintain relationships with store managers. Merchandisers were required
         to submit to Jones inventory checklists and photographs of the displays with
         Sandpiper products.

      3) Sandpiper used Paragon to provide additional in-store representation in Florida.


                                           - 39 -
        4) Sandpiper distributed the wallets which were subject to the FTC recall in Florida.

See Response at 3-10.             Sandpiper disagrees, maintaining that these contacts are

insufficient to establish that it was carrying on a business in Florida because the

merchandisers in Florida engaged in “only a very basic, minimal level of work.” See

Sandpiper Reply at 3-4. Sandpiper does not dispute, however, that Sandpiper goods

were sold in 26 military exchanges in Florida, 9 of which were serviced by a Sandpiper

merchandiser. See id. at 3. Sandpiper also contends that Jones’ home office cannot be

attributed to Sandpiper because Sandpiper’s business is not largely or exclusively

operated out of any person’s residence and Sandpiper has an established office in Chula

Vista, California. Id. at 4-5. With regard to its relationship with Paragon, Sandpiper

asserts that Paragon’s contacts with Florida cannot be attributed to Sandpiper because

Paragon was an independent contractor, not Sandpiper’s agent. Id. at 5-8.

        Upon review, the Court finds that Sandpiper was conducting business in Florida

sufficient to satisfy section 48.193(1)(a)(1.). It is undisputed that Sandpiper had at least

one salaried employee and three merchandising representatives who lived in Florida and

provided services on Sandpiper’s behalf in Florida.11 These employees visited stores in

Florida to stock Sandpiper products and facilitate the sale of Sandpiper goods to Florida




        11
            The Court notes that Sandpiper’s internal merchandisers appear to have been independent
contractors.     However, as Sandpiper exercised substantial control over the activities that these
merchandisers performed on its behalf, the Court finds it appropriate to attribute the conduct of these
merchandisers to Sandpiper. See Sculptchair, Inc., 94 F.3d at 629 (“‘The existence of a true agency
relationship depends on the degree of control exercised by the principal.’” (quoting Dorse v. Armstrong World
Indus., 513 So. 2d 1265, 1268 n.4 (Fla. 1987))). Indeed, Sandpiper appears to accept that the actions of
these merchandisers are attributable to Sandpiper, but contends that their work was too minimal to constitute
carrying on a business in Florida. See Sandpiper Reply at 4. Notably, although Sandpiper contends that
the work Paragon performed as an independent contractor cannot be imputed to Sandpiper, Sandpiper does
not make the same argument with respect to its internal merchandisers. Thus, for ease of reference, the
Court will refer to both Jones and the internal Sandpiper merchandisers as “employees.”

                                                   - 40 -
consumers. The employees also engaged with store managers to promote the sale of

Sandpiper products and solicit additional sales of Sandpiper products to the store. While

these efforts may have been minimal in comparison to Sandpiper’s level of business

engagement in other states, they were nonetheless purposeful, consistent and ongoing.

See Sculptchair, 94 F.3d at 628 (finding sporadic sales efforts generating relatively

insignificant revenue nevertheless qualified as a general course of business activity in

Florida for pecuniary benefit). In addition, Jones, the exchange sales manager, worked

on behalf of Sandpiper out of his home office in Florida.12 Indeed, Sandpiper’s marketing

department provided Jones with a business card that identified his home address in Florida

as a “sales office,” and Jones maintains Sandpiper business records on his computer at

that location. See Jones Dep. at 35-37. While the focus of Jones’ work was on the larger

exchange stores outside the state of Florida, it is undisputed that Jones also maintained

relationships with store managers in Florida and periodically visited those store locations.

Merely because Sandpiper’s business activities in Florida were not as great as its activities

in larger military markets, does not detract from the fact that Sandpiper was actively

facilitating and promoting the sale of its products in Florida. Indeed, Sandpiper fails to

cite any authority to suggest that a business with actual employees located in Florida, who




        12
            Sandpiper argues that Jones’ home cannot be considered a Sandpiper office for purposes of the
Florida long-arm statute because Sandpiper operates out of its established office in Chula Vista, California.
See Sandpiper Rely at 4-5 (citing Golant v. German Shepherd Dog Club of Am., Inc., 26 So. 3d 60 (Fla. 4th
Dist. Ct. App. 2010)). In Golant, the court found that a board member’s home was a de facto office within
the meaning of the long-arm statute because the defendant maintained no physical office and conducted its
business “largely, if not exclusively, from the homes of its Board members.” See Golant, 26 So. 3d at 63.
While those are not the circumstances presented in this case, it is unclear whether the facts of Golant are
the only circumstances in which a home office will qualify as an “office” under the long-arm statute. But see
Furnari v. Shapewriter, Inc., No. 6:10-cv-1463-Orl-28DAB, 2011 WL 253962, at *4 (M.D. Fla. Jan. 25, 2011).
Regardless, even if the Court does not consider Jones’ home office to be an “office” within the meaning of
section 48.193(1)(a)(1.), Jones’ activities on behalf of Sandpiper in Florida, particularly those activities in
service of Florida stores, support a finding that Sandpiper was “engaging in” business in this state.
                                                    - 41 -
work on behalf of that business as to Florida customers, is nevertheless not conducting

business in Florida merely because it conducts more business elsewhere.

        In light of the foregoing, the Court is satisfied that Advantus has shown that

Sandpiper engaged in “a general course of business activity” in Florida for Sandpiper’s

“pecuniary benefit.” See Sculptchair, 94 F.3d at 627. Moreover, the evidence reflects

that Sandpiper’s business activities in Florida share a substantial connection with the false

advertising and conspiracy claims at issue in this lawsuit. Indeed, Advantus contends

that Sandpiper obtained a competitive advantage over Advantus by falsely representing to

military exchange buyers that Sandpiper products were made in the United States. These

same products were then sold in Florida military exchange stores, as facilitated by Jones

and the in-store merchandisers in Florida.                 Advantus also contends that Sandpiper

engaged in nationwide advertising falsely promoting its products as made in the USA,

including on its website.          From this website, Sandpiper sold products directly to

consumers in Florida. Moreover, the allegedly mislabeled wallets, which were subject to

the FTC recall, were sold in Florida exchange stores. Accordingly, the Court finds a

sufficient nexus between Sandpiper’s activities promoting the sale of its products in Florida

and the false advertising claims in this case, and indeed, Sandpiper fails to present any

argument to the contrary.13 Because the Court finds that Advantus has carried its burden

of showing that Sandpiper’s activities satisfied section 48.193(1)(a)(1.) with respect to

Counts I-IV, the Court need not consider whether Sandpiper committed a tortious act in

Florida within the meaning of section 48.193(1)(a)(2.) as to those claims.


        13
          Instead, Sandpiper maintains that Advantus’ claims are not related to Florida because Sandpiper
does not have any direct contact with the state of Florida other than a few, individual internet sales. See
Sandpiper Motion at 14. However, as stated above, the Court rejects Sandpiper’s contention that it was not
conducting business in Florida at times relevant to the claims in this action.
                                                  - 42 -
       However, in addition to the false advertising and conspiracy claims, Advantus also

brings a claim against Sandpiper under the California Uniform Voidable Transactions Act.

Although Sandpiper seeks dismissal of all counts, neither Sandpiper nor Advantus address

the issue of personal jurisdiction as to this claim specifically. Upon review, the Court finds

that Florida’s long-arm statute does not extend jurisdiction over this state law voidable

transaction claim. First, under Florida law, a claim seeking to void a fraudulent transfer is

not an independent tort upon which long-arm jurisdiction can be premised. See Burris v.

Green, No. 3:12cv521-MCR-CJK, 2016 WL 5844165, at *4 (N.D. Fla. Aug. 26, 2016)

(collecting cases).   Second, while the Court finds that Sandpiper was carrying on a

business in Florida, Advantus’ California state law voidable transaction claim does not

“arise from” those activities. The voidable transaction claim pertains to the sale of the

assets of one California company to another California company, in California. There are

no allegations to suggest that Sandpiper’s activities in Florida, or any of the four employees

living in Florida, had any connection to the asset purchase in California. Thus, because

Advantus has not shown any nexus between the alleged voidable transaction in California

and Sandpiper’s business activities in Florida, the Court finds no basis to exercise long-

arm jurisdiction over Sandpiper with respect to Count V.

                 b. Due Process

       Next, Sandpiper argues that an exercise of personal jurisdiction over it in this case

fails to comport with due process. See Sandpiper Motion at 13-20. Sandpiper contends

that because it did not directly sell or advertise its products in Florida, other than through

a small number of internet sales, “the requisite causal relationship” between Sandpiper,

Florida, and the litigation does not exist. See id. at 14. Sandpiper also maintains that it


                                            - 43 -
does not have sufficient “minimum contacts” with Florida to confer personal jurisdiction,

and that the exercise of jurisdiction in this matter would “offend ‘traditional notes of fair play

and substantial justice.’” Id. at 17-20. As stated above, the Court will first consider

whether Sandpiper has sufficient “minimum contacts” with Florida, including whether those

contacts are related to this litigation, and then determine whether the exercise of personal

jurisdiction over Sandpiper comports with “fair play and substantial justice.”

                        i.    Minimum Contacts

          The minimum contacts analysis requires the Court to consider three criteria: (1) “the

contacts must be related to the plaintiff’s cause of action or have given rise to it,” (2) “the

contacts must involve some purposeful availment of the privilege of conducting activities

within the forum, thereby invoking the benefits and protections of its laws,” and (3) “the

defendant’s contacts within the forum state must be such that [it] should reasonably

anticipate being haled into court there.” See Sculptchair, Inc., 94 F.3d at 631. When

faced with an intentional tort case such as this one, there are two potentially applicable

tests for assessing the purposeful availment prong: 1) the Calder14 effects test, and 2) the

traditional purposeful availment analysis. See Louis Vuitton Malletier, S.A. v. Mosseri,

736 F.3d 1339, 1356 (11th Cir. 2013). Sandpiper argues that Advantus cannot satisfy

either test. See Sandpiper Motion at 15-19. For the reasons set forth below, the Court

finds that Advantus has shown purposeful availment under the traditional minimum

contacts analysis, and as such, the Court need not analyze the “effects” test in this case.

See Louis Vuitton Malletier, 736 F.3d at 1357.




14
     Calder v. Jones, 465 U.S. 783 (1984).
                                              - 44 -
       This lawsuit arises out of claims that Sandpiper falsely advertised in its catalogs, on

its website, on social media, in direct mailings to consumers, and in oral presentations to

the military buyers that its products are made in the United States. Sandpiper’s website

and social media pages, are accessible nationwide, and Sandpiper sold products directly

to consumers through its interactive website, including consumers in Florida. Sandpiper

also sold products worldwide, including in Florida, through its established relationship with

military exchange stores, among other retail outlets.        Advantus’ claims include the

contention that Sandpiper placed a tag on a series of wallet products which falsely

indicated that the wallets were made in the United States when in reality they were

assembled in Mexico. Advantus also contends that Sandpiper misled the military buyers

about the manufacture of these wallets, which led to the military’s decision to carry this

wallet in its exchange stores. It is undisputed that some of these wallets were sold in

military exchange stores in Florida.

       Sandpiper contends, however, that these sales in Florida were indirect and minimal,

such that its contacts with Florida are not related to the claims in this lawsuit, and it has

not “purposefully availed” itself of this forum.     See Sandpiper Motion at 14, 17-19.

Sandpiper characterizes its activities as akin to the defendant in Asahi where the stream

of commerce “‘eventually swept defendant’s product into the forum State, but the

defendant did nothing else to purposefully avail itself of the market in the forum state.’”

See Sandpiper Motion at 17-18 (quoting Asahi, 480 U.S. at 110).            The Court is not

persuaded. Although the law concerning the “stream of commerce” test is unsettled, even

under the more stringent “stream of commerce plus” analysis, jurisdiction over Sandpiper

is proper in this case. See Vermeulen v. Renault, U.S.A., Inc., 985 F.2d 1534, 1546-48


                                            - 45 -
(11th Cir. 1993); see also J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 877-87

(2011) (revisiting the stream of commerce test).         The plurality in Asahi set forth the

“stream of commerce plus” test as follows:

       The placement of a product into the stream of commerce, without more, is
       not an act of the defendant purposefully directed toward the forum State.
       Additional conduct of the defendant may indicate an intent to serve the
       market in the forum State, for example, designing the product for the market
       in the forum State, advertising in the forum State, establishing channels for
       providing regular advice to customers in the forum State, or marketing the
       product through a distributor who has agreed to serve as the sales agent in
       the forum State.

See Asahi Metal Indus. Co., 480 U.S. at 112; see also Vermeulen, 985 F.2d at 1547.

Here, Sandpiper’s products were not unpredictably swept into Florida. Rather, Sandpiper

delivered its products into the “stream of commerce” with the intent and expectation that

they would be sold to consumers in Florida. Indeed, in 2016, Sandpiper generated nearly

$175,000 in sales in Florida, over $200,000 in 2017, and in 2018, had generated over

$200,000 in sales by the time of Innovapro’s take-over. See Wu Decl. ¶ 43. While these

sales may be minor in comparison to Sandpiper’s revenues elsewhere, they are not

fortuitous or sporadic, but rather the result of Sandpiper’s intentional efforts to serve, albeit

indirectly, the market for its product in Florida. Sandpiper’s arrangement with the military

exchange buyers plainly contemplated the regular and predictable distribution of

Sandpiper goods in Florida. See Candy Craft Creations, LLC v. Gartner, CV 212-091,

2013 WL 12180699, at *6 (S.D. Ga. Feb. 4, 2013).

       To the extent something more is required, Sandpiper engaged in additional conduct

to purposefully avail itself of the privilege of conducting business in Florida.            See

Vermeulen, 985 F.2d at 1547-50. Sandpiper actively facilitated and promoted the sale of

its products at the individual store level, through the efforts of Jones and the team of in-

                                             - 46 -
store merchandisers. While Florida has been a relatively minor market for these products,

Sandpiper nevertheless intentionally endeavored to serve the Florida market by employing

three Florida merchandisers to service the military exchange stores in Florida, in addition

to the work Jones performed visiting Florida stores and maintaining relationships with store

managers. Sandpiper also sold its products directly to Florida consumers through its

website, which contained the misleading advertisements at issue in this lawsuit. See

Louis Vuitton Malletier, 736 F.3d at 1357-58 (finding purposeful availment prong satisfied

where defendant operated interactive website accessible in Florida through which it sold

and distributed infringing products to Florida consumers); see also Savvy Rest, Inc. v.

Sleeping Organic, LLC, No. 3:18CV00030, 2019 WL 1435838, at *5 (W.D. Va. Mar. 29,

2019) (finding that “even if [company] did not specifically target [forum] customers, it

purposefully availed itself of the privilege of conducting business in the state,” by using

website to sell products to customers in that state).

       Despite these facts, Sandpiper contends that its Florida sales have made up only a

small percentage of its overall sales and are therefore insufficient to satisfy the minimum

contacts test. However, it is the “‘quality of [the] contacts,’ and not their number or status,

that determine whether they amount to purposeful availment.” See CompuServe, Inc. v.

Patterson, 89 F.3d 1257, 1265 (6th Cir. 1996) (alteration in original) (quoting Reynolds v.

Int’l Amateur Athletic Federation, 23 F.3d 1110, 1119 (6th Cir. 1994)); Wish Atlanta, LLC

v. Contextlogic, Inc., No. 4:14-CV-00051 (CDL), 2014 WL 5091795, at *5 (M.D. Ga. Oct.

9, 2014) (“[P]ersuasive authority suggests that a corporation purposefully avails itself of a

forum when the corporation derives revenue from the forum state, even when that revenue

represents only a small percentage of the corporation’s total annual revenue.” (citing, e.g.,


                                            - 47 -
Illinois v. Hemi Grp. LLC, 622 F.3d 754, 755, 757 (7th Cir. 2010))); Auburn Manuf., Inc. v.

Steiner Indus., 493 F. Supp. 2d 123, 125, 130 (D. Maine 2007). Here, as discussed

above, Sandpiper’s sales in Florida are not fortuitous, random or isolated.          Rather,

Sandpiper purposefully and consistently avails itself of the Florida market for the sale of

its products through the efforts of its in-store merchandisers and exchange sales manager.

While Sandpiper may have focused more of its efforts on larger markets, Sandpiper

nevertheless purposefully availed itself of the privilege of doing business in Florida such

that it could reasonably anticipate being haled into court in this forum.

       In addition, the Court finds that these contacts are related to the claims at issue in

this lawsuit. Advantus alleges that Sandpiper engaged in false advertising in its catalogs,

on its website, on social media, in direct mailings to consumers, and in oral presentations

to the military buyers by misrepresenting that its products were made in the United States.

Consumers in Florida accessed Sandpiper’s website, which contained the allegedly

misleading information, to make direct purchases of Sandpiper products. See Savvy

Rest, Inc., 2019 WL 1435838, at *6. And, the misleading oral representations to military

buyers purportedly led to the sale of Sandpiper products in military exchange stores in

Florida, including the wallet series of products with the misleading tag. Thus, Florida

consumers are included in those consumers nationwide who were subjected to the

allegedly false advertising, and Advantus suffered competitive harm in Florida. Because

Advantus’ claims “arise out of or relate to” Sandpiper’s efforts to advertise and sell its

products nationwide, including in Florida, the Court finds that Advantus has established

that Sandpiper’s Florida contacts are sufficiently related to the subject matter of this




                                            - 48 -
lawsuit. Accordingly, the Court finds that Advantus has satisfied the minimum contacts test

of the due process analysis.

                   ii.   Fair Play and Substantial Justice

       Next, the Court considers whether the exercise of personal jurisdiction over

Sandpiper comports with “‘fair play and substantial justice.’” See Licciardello, 544 F.3d

at 1284 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 320 (1945)).             Factors

relevant to this analysis include: “the burden on the defendant of litigating in the forum, the

forum’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining convenient

and effective relief and the judicial system’s interest in resolving the dispute.” Id. “Where

these factors do not militate against otherwise permitted jurisdiction, the Constitution is not

offended by its exercise.” Id. Indeed, “‘[w]hen minimum contacts have been established,

often the interests of the plaintiff and the forum will justify even the serious burdens placed

on the [non-resident] defendant.’” See Vermeulen, 985 F.2d at 1551 (first alteration in

original) (quoting Asahi, 480 U.S. at 114).

       In this case, the plaintiff is a Florida corporation allegedly injured by Sandpiper’s

use of false advertising to promote its products in competition with the plaintiff. Moreover,

Florida has an interest in protecting not only its corporations from competitive harm, but

also its consumers from misleading advertisements. While Sandpiper is burdened by

having to litigate a lawsuit outside of California, “‘modern methods of transportation reduce

this burden significantly.’” See Candy Craft Creations, LLC, 2013 WL 12180699, at *4

(quoting Robinson, 74 F.3d at 258-59); see also Sculptchair, Inc., 94 F.3d at 632. In sum,

“this is not ‘one of those rare cases in which minimum requirements inherent in the concept

of fair play and substantial justice . . . defeat the reasonableness of jurisdiction even


                                              - 49 -
[though] the defendant has purposefully engaged in forum activities.’” Vermeulen, 985

F.2d at 1552 (quoting Asahi, 480 U.S. at 116).

              2. Innovapro

       With respect to Counts I-III, Advantus contends that the Court may exercise

personal jurisdiction over Innovapro on two theories.      First, Advantus contends that

personal jurisdiction is proper because Innovapro is subject to successor liability for

Sandpiper’s tortious activity. See Response at 18-25. In addition, Advantus argues that

Innovapro is directly liable for continuing to engage in false advertising after the asset

purchase, and this conduct subjects Innovapro to personal jurisdiction in Florida. See

Response at 25-30. Advantus also brings a claim against Innovapro for civil conspiracy

(Count IV). According to Advantus, Innovapro imported goods from China “to facilitate

[Sandpiper] and PiperGear’s false claims that their various goods and products were

‘Made in the USA.’” See Complaint ¶ 67. The conspiracy culminated in Innovapro’s

purchase of Sandpiper’s assets following the FTC investigation. Id. ¶ 68. Last, Advantus

alleges that Innovapro’s purchase of Sandpiper’s assets violated California state law under

the Uniform Voidable Transactions Act (Count V). Advantus fails to directly address the

basis for personal jurisdiction over Innovapro as to Counts IV and V in its Response.

Nonetheless, as stated above, the Court must consider whether there is a basis for

personal jurisdiction as to each claim.

                 a. Direct Liability – Counts I-III

       As to Counts I-III of the Complaint, Advantus contends that this Court has personal

jurisdiction over Innovapro for its continued misrepresentations about the manufacture of

Sandpiper products after it purchased the Sandpiper brand.         See Response at 25.


                                           - 50 -
Specifically, in the Response, Advantus asserts that Innovapro continued misrepresenting

the manufacture of Sandpiper products in three ways: 1) the Sandpiper Facebook page

continued to include references to “the growth and success of our US manufacturing,” 2)

Sandpiper’s website continued to: refer to its products as being manufactured in the United

States or North America, represent that PiperGear was Sandpiper’s sister company that

manufactured bags in the United States, and include Sandpiper’s catalog with the false or

misleading representations regarding Berry Amendment and NAFTA compliance, and 3)

at a January 2019 trade show in Las Vegas, Nevada, the official directory and buyers guide

contained a misleading description of the Sandpiper brand. See id. at 25-26. Advantus

contends that because Innovapro distributed false representations in Florida and

maintained Sandpiper’s Florida contacts, the Court may exercise personal jurisdiction over

Innovapro as to these direct claims. See id. Significantly, Advantus fails to specifically

address whether this theory of direct liability satisfies the requirements of the Florida long-

arm statute. Nonetheless, Advantus’ arguments appear to rely on subsections (1.) and

(2.) of section 48.193(1)(a).

       As stated above, section 48.193(1)(a)(2.) authorizes the exercise of jurisdiction over

a non-resident defendant who commits a tortious act within Florida. Prior to addressing

whether Advantus’ allegations of tortious conduct support jurisdiction, the Court must first

determine whether the allegations adequately state a cause of action.               See PVC

Windoors, Inc. v. Babbitbay Beach Constr., N.V., 598 F.3d 802, 808 (11th Cir. 2010). In

Count I of the Complaint, Advantus alleges a claim for false advertising under the Lanham

Act. A plaintiff must allege the following elements to state a false advertising claim under

§ 43(a)(1)(B) of the Lanham Act:


                                            - 51 -
        (1) the advertisements of the opposing party were false or misleading; (2)
        the advertisements deceived, or had the capacity to deceive, consumers;
        (3) the deception had a material effect on purchasing decisions; (4) the
        misrepresented product or service affects interstate commerce; and (5) the
        movant has been—or is likely to be—injured as a result of the false
        advertising.

See Hickson Corp. v. No. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004). The

Court is satisfied that Advantus has pled a prima facie case of false advertising under the

Lanham Act based on allegations that after Innovapro purchased Sandpiper’s assets: the

Sandpiper website and social media pages continued to represent that Sandpiper was

affiliated with PiperGear which manufactured products that were made in the USA and/or

Berry Amendment compliant, see Complaint ¶¶ 13a, 13d, 31, such advertisements were

false because Innovapro’s products were not made in the United States, id. ¶¶ 14, 41,

these advertisements had a tendency to deceive consumers who believed they were

purchasing goods made in the United States, id. ¶ 40, the representations concerning the

origin of the products “were material in that they likely influenced purchasing decisions,”

id. ¶ 42, the products and advertisements were distributed nationwide, id. ¶ 45, and

Advantus, as a direct competitor, was damaged by these false advertisements, id. ¶¶ 11,

46.15


        15
            Innovapro contends that it is not liable for the alleged misrepresentations on Sandpiper’s
Facebook page and website because it ultimately removed those representations. See Innovapro Motion
at 8-9. Innovapro’s argument appears to be that because it was not the entity that originally put the
misleading statements on the Sandpiper website and Facebook page, it cannot be held liable for their
continued presence on those websites after the asset purchase. Id. Innovapro cites no authority in support
of this proposition, and on this limited record, construing the facts in the light most favorable to Advantus,
the Court finds Innovapro’s argument unavailing. See Vector Prods., Inc. v. Hartford Fire Ins. Co., 397 F.3d
1316, 1319 (11th Cir. 2005) (“It is well-settled that no proof of intent or willfulness is required to establish a
violation of Lanham Act § 43(a) for false advertising. Rather, Section 43(a) provides a strict liability tort
cause of action.” (internal footnotes and citations omitted)); see also Brennan v. Roman Catholic Diocese of
Syracuse New York, Inc., 322 F. App’x 852, 855 (11th Cir. 2009) (“[A] motion to dismiss a tort claim for lack
of personal jurisdiction under Florida’s Long-Arm Statute does not require a full-scale inquiry into whether
the defendant committed a tort. Instead, when a plaintiff alleges a claim, and the record is in dispute as to
the accuracy of the claim, we can construe the facts in the light most favorable to the plaintiff and hold that
the alleged claim satisfies Florida’s Long-Arm Statute.”).
                                                     - 52 -
       Nonetheless, Innovapro contends that these allegedly tortious actions cannot

confer specific personal jurisdiction over Innovapro because “Advantus never established

any connection between the statements on the website and Florida.” See Innovapro

Reply at 6.   In Louis Vuitton Malletier, the Eleventh Circuit found that a nonresident

defendant had committed a tortious act, trademark infringement, in Florida, where the

defendant created a website with the allegedly infringing material which was accessible in

Florida, and then sold those goods to Florida customers through that website. See Louis

Vuitton Malletier, 736 F.3d at 1354. Indeed, in the context of a claim for defamation, the

Florida Supreme Court has held that:

       By posting allegedly defamatory material on the Web about a Florida
       resident, the poster has directed the communication about a Florida
       resident to readers worldwide, including potential readers within Florida.
       When the posting is then accessed by a third party in Florida, the material
       has been ‘published’ in Florida and the poster has communicated the
       material ‘into’ Florida, thereby committing the tortious act of defamation
       within Florida.

See Internet Solutions Corp. v. Marshall, 39 So. 3d 1201, 1214 (Fla. 2010). Based on the

reasoning of Internet Solutions and Louis Vuitton Malletier, the Court finds that Advantus

presents a sufficient claim that Innovapro has engaged in false advertising in Florida.

Advantus presents evidence that Innovapro’s website contained false or misleading

information about Innovapro’s products. Moreover, this website was not only accessible

in Florida, but actually accessed in Florida given that Innovapro has made at least “three

online sales delivered to Florida since Innovapro took over” the Sandpiper website. See

Wu Decl. ¶¶ 41-43. Thus, the evidence viewed in the light most favorable to Advantus

suggests that Innovapro has communicated allegedly false advertisements into Florida, in

connection with the sale of its products to Florida consumers, in competition with Advantus.


                                           - 53 -
Pursuant to Louis Vuitton Malletier, and Internet Solutions, the Court finds this conduct is

sufficient to demonstrate that Innovapro engaged in tortious activity in Florida sufficient to

satisfy the requirements of section 48.193(1)(a)(2.).16

        This conduct also satisfies the requirements of due process. As in Louis Vuitton

Malletier, Innovapro “purposefully solicited business from Florida residents through the use

of at least one fully interactive, commercial website,” and “[a]s a result of this Internet

advertising,” Innovapro received multiple orders to ship goods into Florida. See Louis

Vuitton Malletier, 736 F.3d at 1357. Although the existence of an interactive website

alone may not “give[] rise to purposeful availment anywhere the website can be accessed,”

in this case, as in Louis Vuitton Malletier, Innovapro had other contacts with Florida. Id.

Innovapro sold and distributed its products through this website to Florida consumers, and

the false advertising cause of action derives directly from these contacts—Innovapro’s sale

of its goods in Florida in connection with false or misleading advertisements. Id. at 1357-

58. Accordingly, Advantus’ claims against Innovapro satisfy both the relatedness and the

purposeful availment prong of the due process analysis. See id. at 1355-58; see also

Savvy Rest, Inc., 2019 WL 1435838, at *5-6. Last, as to fair play and substantial justice,

the Court finds this prong is satisfied for the same reasons stated above as to Sandpiper.

Because the Court finds that it may exercise personal jurisdiction over Innovapro as to the




        16
           Advantus also brings a claim for false advertising based on Florida state law as well as a FDUTPA
claim against Innovapro. See Complaint at 13-17. Both of these claims are premised on the same
allegedly misleading advertisements, and in presenting their arguments on personal jurisdiction, the parties
make no effort to address these claims separately. As such, the Court will not analyze those claims
separately.

                                                   - 54 -
claims set forth in Counts I-III based on Advantus’ direct liability theory of relief, the Court

need not consider Advantus’ successor liability theory.17

                     b. Conspiracy – Count IV

        Next, Advantus alleges that Innovapro participated in a conspiracy with Sandpiper

and PiperGear.         The conspiracy pertains to different conduct than that supporting

Advantus’ claims for direct liability, as it covers Innovapro’s conduct as an importer of

Sandpiper’s goods and then purchaser of its assets.                          See Complaint ¶¶ 67-68.

Significantly, Innovapro’s conduct in support of the conspiracy occurred entirely in

California. Nevertheless, the Florida long-arm statute “can support personal jurisdiction

over any alleged conspirator where any other co-conspirator commits an act in Florida in

furtherance of the conspiracy, even if the defendant over whom personal jurisdiction is

sought individually committed no act in, or had no relevant contact with, Florida.” See

United Techs. Corp., 556 F.3d at 1281-82; see also Execu-Tech Business Sys., Inc. v.


        17
            However, to the extent consideration of the successor liability theory is necessary, Advantus has
failed to carry its burden to establish personal jurisdiction on this basis. Under Florida law, “[a] corporation
that acquires the assets of another business entity does not as a matter of law assume the liabilities of the
prior business.” See Corporate Exp. Office Prods., Inc. v. Phillips, 847 So. 2d 406, 412 (Fla. 2003).
Nevertheless, in Florida, as well as the “vast majority of jurisdictions,” there are certain exceptions whereby
a purchaser can be subject to successor liability. See Bernard v. Kee Mfg. Co., Inc., 409 So. 2d 1047, 1049
(Fla. 1982). An asset purchaser can be subject to the liabilities of the selling predecessor where: “(1) the
successor expressly or impliedly assumes obligations of the predecessor, (2) the transaction is a de facto
merger, (3) the successor is a mere continuation of the predecessor, or (4) the transaction is a fraudulent
effort to avoid liabilities of the predecessor.” Id. Here, Advantus argues that Innovapro is subject to
successor liability under the “mere continuation” and fraudulent transaction exceptions. However, as
discussed below, Innovapro has presented evidence rebutting Advantus’ allegations that Innovapro and
Sandpiper shared common ownership which Advantus fails to challenge. Thus, Advantus cannot rely on
the “mere continuation” theory of successor liability. See Bud Antle, Inc. v. Eastern Foods, Inc., 758 F.2d
1451, 1458-59 (11th Cir. 1985); see also Natural Chem. L.P. v. Evans, No. 6:13-cv-1607-Orl-31KRS, 2015
WL 12843835, at *3 (M.D. Fla. June 2, 2015) (“Without any overlap in the officers, directors, or stockholders,
there is no basis to find that [purchaser] was a mere continuation of [seller].”); Mitutoyo Am. Corp. v. Suncoast
Precision, Inc., No. 8:08-mc-36-T-TBM, 2011 WL 2802938, at *5 (M.D. Fla. July 18, 2011) (explaining that a
“‘key element of a continuation is a common identity of the officers, directors and stockholders in the selling
and purchasing corporation’” (internal quotation omitted)). Likewise, Innovapro presents evidence,
discussed below, that the APA was a good faith, arm’s length transaction. Advantus fails to present any
evidence raising an issue of fact on this issue, and as such, cannot rely on the fraudulent transfer exception
to establish successor liability either.
                                                     - 55 -
New Oji Paper Co. Ltd., 752 So. 2d 582, 585-86 (Fla. 2000). However, “if the plaintiff fails

to plead with specificity any facts supporting the existence of the conspiracy and provides

nothing more than vague and conclusory allegations regarding a conspiracy,” then Florida

courts decline to apply the co-conspirator theory to extend personal jurisdiction over a non-

resident defendant. See NHB Advisors, Inc. v. Czyzyk, 95 So. 3d 444, 448 (Fla. 4th Dist.

Ct. App. 2012). Thus, to extend personal jurisdiction over Innovapro as to the conspiracy

claim, Advantus must adequately allege Innovapro’s involvement in this conspiracy, and

where these allegations are rebutted, offer evidence that Innovapro participated in a

conspiracy with Sandpiper and PiperGear sufficient to survive a directed verdict.

        In its Motion, Innovapro argues that it is not subject to personal jurisdiction on the

basis of conspiracy liability. See Innovapro Motion at 9-10. In support, Innovapro argues

that there are no factual allegations in the Complaint from which to infer that Innovapro

formed an agreement with Sandpiper and PiperGear in connection with the alleged false

advertising, or that it even knew these Defendants were engaged in false advertising. Id.

at 10-11. Innovapro submits the Declaration of James Wu in which he states that the FTC

has not made any false origin allegations “concerning any goods imported by Innovapro

or produced by Sun Fai, all of which bear ‘MADE IN CHINA’ labels that are sewn into the

fabric of the product.” See Wu Decl. ¶ 27.18 Innovapro also comes forward with evidence




        18
           Wu’s contention that the FTC’s allegations do not concern Innovapro’s goods is too broadly
stated. The FTC alleges that Sandpiper and PiperGear “represented, expressly or by implication, that all of
their backpacks, travel bags, and other products are all or virtually all made in the United States,” when in
fact “more than 95% of Respondent Sandpiper’s products are imported as finished goods, and approximately
80% of Respondent PiperGear’s products are either imported as finished goods or contain significant
imported components.” See Complaint, Ex. A at 3 (emphasis added). Since the FTC accused Sandpiper
and PiperGear of misrepresenting the origin of “virtually all” of their products, this necessarily implicates
products imported by Innovapro. Nonetheless, in context, the Court construes Wu’s statement to mean that
the FTC has not alleged that any of the products imported by Innovapro were mislabeled. Rather, the FTC
                                                   - 56 -
that the asset purchase was a good-faith, arm’s-length transaction in satisfaction of a debt

that was owed by Sandpiper to Innovapro.

        In its Response to the Motion, Advantus does not cite to any evidence to support

the exercise of personal jurisdiction over Innovapro based on its participation in the alleged

conspiracy. See Response at 18-30. Indeed, Advantus does not specifically address

whether the Court may exercise personal jurisdiction over the conspiracy claim as to

Innovapro. However, in the Rule 12(b)(6) portion of its brief, Advantus does respond to

Innovapro’s argument that its conspiracy allegations are too conclusory. See id. at 39-

40.    In addition, Advantus does present argument and evidence in support of its

contention that the asset purchase was a fraudulent transaction.                       See id. at 18-24.

Accordingly, the Court will consider these arguments in determining whether Advantus has

adequately alleged Innovapro’s knowledge, and whether these allegations are sufficient to

satisfy Advantus’ burden of establishing personal jurisdiction in light of the evidence

presented.

        Under Florida law, the elements of a conspiracy are as follows:

        “(a) An agreement between two or more parties, (b) to do an unlawful act or
        to do a lawful act by unlawful means, (c) the doing of some overt act in
        pursuance of the conspiracy, and (d) damage to a plaintiff as a result of the
        acts done under the conspiracy.”

See Cordell Consultant, Inc. Money Purchase Plan & Trust v. Abbott, 561 F. App’x 882,

886 (11th Cir. 2014) (quoting Raimi v. Furlong, 702 So. 2d 1273, 1284 (Fla. Dist. Ct. App.

1997)). Significantly, “[a] conspirator need not take part in the planning, inception, or

successful conclusion of a conspiracy.” See Donofrio v. Matassini, 503 So. 2d 1278, 1281


identified “certain wallets” which were sold with “cards that prominently displayed false U.S.-origin claims,”
but these wallets came from Mexico and were not imported by Innovapro. Id.

                                                    - 57 -
(Fla. 2d Dist. Ct. App. 1987). Nonetheless, a conspirator must “know of the scheme and

assist in it in some way to be held responsible for all of the acts of his coconspirators.”

Id.; see also Cordell Consultant, Inc., 561 F. App’x at 886. Thus, to adequately allege a

conspiracy to engage in false advertising between Sandpiper, PiperGear and Innovapro,

Advantus must set forth factual allegations from which one can draw the reasonable

inference that Innovapro knew that Sandpiper and PiperGear were falsely advertising the

imported goods as American made.

        Setting aside those allegations which are bare conclusions,19 Advantus alleges the

existence of a conspiracy based on the following:

        1) James Wu is the principal owner and officer of Innovapro and “also had an
           ownership interest in SOC for several years. Thus, there has been a
           substantial overlap in the ownership and control of these two entities at all times
           material to this case.” See Complaint ¶ 19. Wu also had an ownership interest
           in Sun Fai, the company which owns the Chinese factory where Sandpiper’s
           goods are made. Id. ¶ 20.

        2) “For years, [Sandpiper] and PiperGear advertised PiperGear as ‘produc[ing] US
           made sewn goods and product development with manufacturing solutions to
           meet US Government contract requirements including GSA and Berry
           Amendment.’” Id. ¶ 22.



        19
           Advantus alleges that Innovapro “actively participated” in the “scheme,” see Complaint ¶ 21,
“knew that [Sandpiper] and PiperGear were making these [made in the USA] claims, id. ¶ 22, and “knew
these claims to be false,” id. Advantus further alleges “[u]pon information and belief” that Innovapro was
“knowingly or negligently helping [Sandpiper] and PiperGear conceal the foreign origin of the various
products that [Sandpiper] and PiperGear were then claiming to have manufactured domestically.” Id. ¶ 25
(emphasis added). According to Advantus, “Innovapro conspired with [Sandpiper] and PiperGear to import
goods into the United States to facilitate [Sandpiper] and PiperGear’s false claims that their various goods
and products were “Made in the USA.” Id. ¶ 67. Advantus maintains that “Innovapro took acts in
furtherance of this conspiracy by importing goods as consignee from China into the United States with actual
or constructive knowledge that [Sandpiper] and PiperGear were selling the Chinese goods as American
made goods.” Id. ¶ 68 (emphasis added). The mere fact that Innovapro imported Sandpiper’s goods does
not, without more, plausibly support an inference of conspiracy. See Twombly, 550 U.S. at 557 (“The need
at the pleading stage for allegations plausibly suggesting (not merely consistent with) agreement reflects the
threshold requirement of Rule 8(a)(2) that the ‘plain statement’ possess enough heft to ‘sho[w] that the
pleader is entitled to relief.’”). Moreover, the general allegations of knowledge are entirely conclusory and
thus, not to be considered for purposes of determining whether Advantus has alleged sufficient factual
allegations to support an inference of knowledge or agreement. See Iqbal, 556 U.S. at 680-81 (rejecting
“bare assertions” of knowledge and intent as “conclusory and not entitled to be assumed true”).
                                                    - 58 -
      3) “Despite these advertisements, Innovapro, as consignee (and whose owner also
         owned both part or all of the Chinese factory making the [Sandpiper] goods . . .
         ), shipped goods from China to the United States bearing PiperGear purchase
         order numbers. For example, a September 2017 shipment from Sun Fai to
         Innovapro of [Sandpiper] goods included a PO No.: ‘PG17-8118.’ That is, a
         Chinese factory (that Innovapro’s owner also owned part or all of) shipped
         completed Chinese-goods into the country to Innovapro using a purchase order
         from [Sandpiper’s] ‘U.S. made sewn goods’ company, i.e., Defendant
         PiperGear—which PiperGear then sold as American made or Berry Amendment
         compliant. There are instances of this occurring in 2015 and 2016 as well, with
         the first occurrence being as far back as 2010.” Id. ¶ 23.

      4) “At all times prior to August 31, 2018 that are material to this Complaint,
         Innovapro was the primary consignee of record for goods that [Sandpiper]
         imported into the United States for resale under the [Sandpiper] brand, and
         Innovapro imported virtually nothing but [Sandpiper] goods, including some
         shipments which contained PiperGear purchase order numbers. Innovapro
         listed its address as consignee as Wu’s private residence in La Jolla, California
         (near San Diego).” Id. ¶ 24.

In addition, Advantus alleges that after the FTC notified Sandpiper and PiperGear that it

was investigating them for false advertising, Innovapro took over the Sandpiper brand

through a voluntary asset purchase, made to appear as the foreclosure of a secured loan,

and with “no apparent exchange of consideration.” See id. ¶¶ 26-30, 68.

      Upon review of the record, the Court first determines that Advantus’ allegation that

Wu had an ownership interest in Sandpiper is rebutted by the evidence. Specifically, in

his Declaration, Wu asserts that “none of the management or ownership of Sandpiper is

or ever was part of the ownership or management of Innovapro.” See Wu Decl. ¶ 28.

Jacobs’ deposition testimony also supports the conclusion that he, and potentially his ex-

wife, were the only owners of Sandpiper.       See Jacobs Dep. at 154.      Nonetheless,

Advantus argues that Wu appears to have some “equity claim” in Sandpiper based on

Wu’s deposition testimony that Jacobs “used [Wu’s] capital” to run his business and a

vague reference to “some type of profit sharing agreement.” See Response at 22; Wu


                                          - 59 -
Dep. at 90-91, Ex. 32. However, read in context, Wu’s testimony appears to refer to debt,

see Wu Dep. at 90, and Advantus’ contention that one can infer an ownership interest from

this vague and ambiguous testimony, which Advantus’ counsel made no effort to further

elucidate, is pure speculation.20

        Next, the Court turns to Advantus’ allegation that Innovapro agreed to participate in

the false advertising scheme because Innovapro imported “virtually nothing but

[Sandpiper] goods,” Sandpiper advertised PiperGear as producing U.S.-made goods, and

there were “instances” where Innovapro imported shipments of Chinese-made products

with PiperGear purchase order numbers. See Complaint ¶¶ 22-24. Significantly absent

from the Complaint are any factual allegations to support the inference that Innovapro

knew about Sandpiper’s misleading advertisements, much less that Innovapro knew that

the specific products imported with the PiperGear purchase order numbers were included

in those products sold or promoted as U.S.-made. Specifically, Advantus alleges that

Sandpiper and PiperGear made false representations as to the origin of their products on

Facebook, in the Frequently Asked Questions section of Sandpiper’s website, in their

catalogs, directly to consumers through the internet and mail, and in oral presentations to

military buyers. See Complaint ¶ 13. Advantus fails to allege how or why Innovapro



20
  This exchange proceeded as follows:
        Q. There is a $1,100,000 entry for each year under the AAFES direct import, and then a
           $900,000 entry for each year under the ship to SOC. Do you see that?
        A. Yes.
        Q. What are those numbers referring to?
        A. Those are the $2 million I want Mr. Jacobs to pay back ASAP. So I told him you used
           my capital to run your business. I want one-third of the profit you’re generating.
        Q. And is that what that profit-sharing line down below means?
        A. Yes.
        Q. And the interest down below, . . . Do you know what interest rate you used for that interest
           component listed down there?
        A. 9 percent, I believe.
See Wu Dep. at 90-91, Ex. 32.
                                                    - 60 -
would have been aware of these misrepresentations and known that they pertained to

goods imported by Innovapro. For example, although Advantus alleges that Sandpiper

used an American flag symbol to misleadingly label products in its catalog as U.S.-made,

Advantus does not assert that any of the wrongfully labeled products in the catalog were

products imported by Innovapro. Id. ¶ 13b.-c. Additionally, there are no allegations that

Innovapro played any role in developing or reviewing the content of Sandpiper’s

advertising, had any oversight or authority over those advertisements, or took any

affirmative steps to mislabel or conceal the Chinese-origin of the imported goods. Indeed,

Innovapro rebuts the inference that it acted to conceal the Chinese-origin of these products

with evidence that all of the products imported by Innovapro contained “MADE IN CHINA”

sewn-in labels. See Wu Decl. ¶ 27.

       Last, Advantus attempts to show a conspiratorial agreement based on allegations

that Innovapro purchased Sandpiper’s assets soon after learning of the FTC investigation

and “without receipt of reasonably equivalent value and making the transaction appear as

the foreclosure of a secured loan.” See Complaint ¶ 17. Innovapro rebuts this allegation

with Wu’s Declaration in which he explains the circumstances that led to the APA.

Specifically, Wu states that Sandpiper had purchased over $25 million in goods from

Innovapro and Sun Fai on credit accounts since January 2015, “and by the early spring of

2018, the combined debt owed by Sandpiper to Innovapro and Sun Fai exceeded $10

million.”   See Wu Decl. ¶¶ 14-15.      Wu explains that Sun Fai assigned its debt to

Innovapro for collection and the entities “attempted to negotiate a workout whereby the

debt would be reduced and paid off over time.” Id. ¶ 17. According to Wu, “[a]s part of

those negotiations, Sandpiper agreed to secure the debt in exchange for a temporary


                                           - 61 -
forbearance on collection proceedings,” and “Innovapro filed a UCC-1 financing statement

in July of 2018 against Sandpiper in California to perfect its security interest.” Id. ¶ 18.

When “a workout proved not to be feasible,” Innovapro and Sandpiper agreed to resolve

the debt through a transfer of assets from Sandpiper to Innovapro, resulting in the APA

executed on August 31, 2018. Id. ¶¶ 19-21, Ex. A. Thereafter, Innovapro terminated its

UCC-1 financing statement because “Innovapro had acquired most of the assets that were

listed in the financing statement and the remaining assets retained by Sandpiper were no

longer encumbered as the debt had been forgiven.” Id. ¶ 32.

       In its Response, Advantus cites to no evidence which rebuts or undermines the

veracity of Wu’s account of the asset purchase. Indeed, Advantus does not offer any

evidence that this debt did not actually exist, was not actually due, or was anything other

than a bona fide debt owed by a customer to its supplier. While Advantus questions the

timing of the negotiations, Jacobs explained in unrebutted testimony that Sandpiper had

attempted to pay back a portion of this debt through a series of post-dated checks in April

of 2018. See Jacobs Dep. at 107-08. However, “the subsequent checks bounced,” and

“that’s what probably precipitated the negotiations as far as, you know, [‘]Dave [Jacobs],

this isn’t working. Let’s try to work something else out.[’]” See id. at 108. Innovapro

submits emails exchanged throughout May of 2018 between legal counsel for Innovapro

and Sandpiper, documenting their efforts to resolve the outstanding debt. See Innovapro

Reply, Ex. C. These emails reflect that Innovapro demanded assurance of payment on

the money it was owed, and Sandpiper needed to ensure that its supply chain from

Innovapro would continue. See id., Ex. C at INNOVAPRO.000267-268; see also Jacobs

Dep. at 122-23, Ex. 52: Extension Agreement. Moreover, Advantus presents no evidence


                                           - 62 -
to suggest that the value of Sandpiper’s assets exceeded the $10 million debt that was

owed such that the asset purchase fraudulently deprived future creditors of a remedy.

Indeed, rather than exceed the value of the debt, Advantus does not appear to dispute that

Innovapro ultimately forgave the balance of the debt that was left unsatisfied by the asset

purchase. See Response at 20-21; see also APA at 5. Thus, Advantus fails to present

any evidence to create an issue of fact on the adequacy or legitimacy of the $10 million

debt as consideration supporting the APA.

      Instead, Advantus relies on the following arguments to support its theory that the

asset purchase was a fraudulent transfer:

      1) The parties excluded from the asset purchase agreement the purported “loans”
         that Sandpiper had extended to David Jacobs and PiperGear. According to
         Advantus, this “allowed Pipergear and Mr. Jacobs to loot $4,500,000 from
         Sandpiper after it was insolvent.” See Response at 20.

      2) “No one obtained a fairness opinion or valuation assessment of the Sandpiper
         brand prior to closing on the asset purchase,” and Innovapro merely forgave the
         balance of the debt Sandpiper owed to Innovapro and Sun Fai. Id. at 20-21.

      3) As part of the Asset Purchase Agreement, Sandpiper was required to terminate
         all of its employees. Many of these employees either were not terminated, or
         were terminated and then immediately re-hired by Innovapro. See id. at 21.

      4) Innovapro agreed to pay Jacobs $11,000/month as a consultant for two years
         following the asset purchase, as well as a commission on any new business.
         Jacobs has not performed any services on behalf of Innovapro. Id.

      5) Sandpiper was Innovapro’s only customer and at some point “appears to have
         had some type of profit sharing agreement.” Id. at 22. Prior to the take-over,
         Sandpiper and Innovapro entered into an Extension Agreement to allow Wu to
         supervise Sandpiper’s activities for Innovapro’s benefit. Id.

      6) Innovapro entered into an agreement with Paragon to continue its
         representation of the Sandpiper brand to foster a “seamless” transition. Id.

      7) Innovapro initially operated Sandpiper out of the same location and continues to
         use the same website, email addresses, and phone numbers. Id. at 22.


                                            - 63 -
        8) Innovapro purchased Sandpiper’s vendor agreements with the military and did
           not independently qualify as a vendor prior to the asset purchase, although it
           completed the qualification process after the asset transfer. Id. at 22-23.

        9) Innovapro told Sandpiper customers that Sandpiper of California, Inc. had been
           dissolved, although Sandpiper had not actually “dissolved” but merely sold
           substantially all of its assets, ceased operations, and changed its name. Id. at
           23.

        10) For a few months after the asset purchase, Innovapro sold the wallet series of
           products, which had been recalled from AAFES locations, into exchanges for
           the Marines and Navy, but ultimately attempted to recall the items. Some of
           the wallets still remain in military exchange stores. Id. at 23.

        11) In the APA, Innovapro assumed liabilities necessary for continuation of the
           business but disclaimed liability for any threatened or pending litigation. The
           APA acknowledged the existence of the FTC action, and potential liability for
           “selling products falsely claiming or implying that they were made in America,”
           “class action by purchases of wallets” and “removal of country of origin
           identifiers.” See id. at 24; see also APA, Schedule 21(E).

Significantly, none of these arguments undermine the legitimacy of Innovapro’s evidence

that it purchased Sandpiper’s assets in satisfaction of the debt.                    Instead, Advantus

appears to contend that the Court should infer fraud from the fact that Innovapro retained

or re-hired Sandpiper employees, re-engaged Paragon, took over the AAFES contracts,

and now continues to sell Sandpiper brand products. Advantus provides no legal support

for its contention that Innovapro’s continued operation of the business after purchasing its

assets evidences a fraudulent intent, and given that control and ownership of the company

has changed, this evidence fails to raise an inference of fraud.21

        Moreover, the mere fact that Innovapro and Sandpiper were aware of the FTC

action and Sandpiper’s potential liability for false advertising does not raise an inference

of fraud. See Jacksonville Bulls Football, Ltd. v. Blatt, 535 So. 2d 626, 629 (Fla. 3d Dist.


        21
            Likewise, to the extent Advantus alleges that Innovapro continued to engage in false advertising
for a limited time period after the asset transfer, Advantus can and does pursue Innovapro directly for this
conduct. Advantus fails to demonstrate how this activity undermines the legitimacy of the asset purchase.
                                                   - 64 -
Ct. App. 1988) (“[T]he mere fact that suit is pending against a person, or that a person is

indebted to another, does not in and of itself render fraudulent that person’s conveyance

of property.”); Nelson v. Cravero Constructors, Inc., 117 So. 2d 764, 766-67 (Fla. 3d Dist.

Ct. App. 1960) (“The mere proof of the transfer of assets by an insolvent debtor or one

whose insolvency is imminent, to creditor in payment of an antecedent debt does not in

itself constitute fraud or that the transfer was intended by the debtor to defeat the claims

of other creditors.”). Indeed, “it is not fraudulent to give [a debtor’s assets] to some but

not all existing creditors, even though the effect might be to injure or prejudice an existing

creditor who was not chosen to receive the debtor’s largesse.”            Jacksonville Bulls

Football, Ltd., 535 So. 2d at 629; see also Mitutoyo Am. Corp. v. Suncoast Precision, Inc.,

No. 8:08-mc-36-T-TBM, 2011 WL 2802938, at *4 (M.D. Fla. July 18, 2011).                 Such

“preferential transfers are not deemed fraudulent even though their natural effect is to

hinder or delay the non-preferred creditors.” Jacksonville Bulls Football, Ltd., 535 So. 2d

at 629; see also Wyzard v. Goller, 28 Cal. Rptr. 2d 608, 611-12 (Cal. Ct. App. 1994).

       Advantus’ most compelling argument in support of its theory that this transfer

evidences a conspiracy is its contention that Innovapro allowed Jacobs and PiperGear to

“loot” Sandpiper prior to the asset sale.     However, this too, is not supported by the

evidence. Jacobs testified that he started personally borrowing money from Sandpiper

as far back as 2006 or 2007. See Jacobs Dep. at 115-16. Likewise, Sandpiper “loaned”

funds to PiperGear at the time it was incorporated so it could begin doing business, see

Second Jacobs PiperGear Decl. ¶ 2, and it appears that funds continued to flow back and

forth between the two entities for several years.       See Sur-Reply, Ex. A (Doc. 102).

Notably, however, after Sandpiper and Innovapro executed the July 6, 2018 Extension


                                            - 65 -
Agreement whereby Sandpiper granted Innovapro a security interest in its assets, and Wu

gained oversight of the operation of Sandpiper’s business, this flow of funds between

Sandpiper and PiperGear almost entirely stopped.            See id., Ex. A at PG000004

(Intercompany Transaction Report reflecting only one transaction after June 30, 2018).

        Significantly, as part of the APA, Innovapro expressly declined to purchase these

purported loans from Sandpiper. See APA 1.B.(iv)-(v). Thus, Innovapro did not “forgive”

those debts, as would be indicative of a fraudulent intent to allow Jacobs and PiperGear

to loot the company without recourse from future creditors.          See Response at 20.

Rather, because Innovapro did not purchase the loans, it was Sandpiper (through Jacobs)

that forgave the loans, and to the extent Advantus contends that this was fraudulent, the

APA does not deprive Advantus of the ability to pursue DBJ Enterprises, Jacobs, or

PiperGear for relief. The fact that Innovapro elected not to attempt to recoup those funds

in satisfaction of its debt, purchasing other assets instead, does not support an inference

that the APA was a fraudulent transaction. Likewise, although Jacobs entered into a

lucrative two-year consulting agreement with Innovapro as part of the APA, he did so in

conjunction with a five-year non-compete agreement. See APA, Schedules 8 and 9.

Advantus cites no authority to suggest that this arrangement is indicative of fraudulent

activity.

        As stated above, Advantus, as the plaintiff, bears the burden of establishing a prima

facie case of personal jurisdiction over Innovapro. Advantus’ allegations of conspiracy

are largely conclusory, and to the extent Advantus does plead specific facts in support of

its conspiracy claim, Innovapro has come forward with evidence rebutting those

allegations. As such, the burden shifted back to Advantus to present sufficient evidence


                                            - 66 -
of personal jurisdiction to withstand a motion for directed verdict. Upon consideration of

the evidence presented, even viewing the inferences in favor of Advantus, the Court finds

that Advantus fails to meet its burden.22 The Court emphasizes that this is not a finding

on the merits, as Advantus has not had a full opportunity to conduct discovery at this stage

of the proceedings. Indeed, Advantus is free to pursue its conspiracy claim in a court with

personal jurisdiction over Innovapro. Nonetheless, absent evidence sufficient to raise a

material issue of fact on this issue, Advantus has failed to carry its burden of establishing

that this Court has personal jurisdiction over Innovapro as to the alleged conspiracy claim.

                     c. Voidable Transaction – Count V

        For the same reasons stated above as to Sandpiper, the Court finds that the Florida

long-arm statute does not extend so far as to provide personal jurisdiction over the

voidable transaction claim. A claim to void a transfer of assets is not a tort within the

meaning of the long-arm statute, and even to the extent Innovapro has conducted some

business activities in Florida, the purported voidable transaction did not arise out of those

contacts.

                 3. PiperGear

        In the Complaint, Advantus alleges that Sandpiper and PiperGear jointly engaged

in false advertising.        See Complaint ¶¶ 13, 31.               In addition, Advantus asserts that

Sandpiper, PiperGear, and Innovapro “operated as a common enterprise,” id. ¶ 32, and

Advantus names PiperGear in the civil conspiracy claim set forth in Count IV. PiperGear


         22
            The Court emphasizes that this standard of review differs from that applied to a Rule 12(b)(6)
motion to dismiss for failure to state a claim in that the Court does not merely accept the allegations of the
Complaint. Rather, “[w]here, as here, the defendant submits affidavits to the contrary, the burden
traditionally shifts back to the plaintiff to produce evidence supporting jurisdiction . . . .” See Meier, 288 F.3d
at 1268-69. Although the Court “must construe all reasonable inferences in favor of [Advantus],” it is
Advantus’ burden to present “enough evidence to withstand a motion for directed verdict.” Id. at 1269.
                                                      - 67 -
moves to dismiss for lack of personal jurisdiction arguing that PiperGear “does not conduct

business in Florida; does not have an office, agent, or property in Florida; does not

advertise or solicit business in Florida; and does not nor [sic] create, control, or employ the

distribution system that brings their products into Florida.” See PiperGear Motion at 17.

Advantus responds that PiperGear is subject to personal jurisdiction in this Court based

solely on its contention that PiperGear engaged in a conspiracy with Sandpiper and

Innovapro. See Response at 15-18. In its Reply, PiperGear contends that “the record

and the facts do not substantiate” the existence of a conspiracy with PiperGear. See

PiperGear Reply at 4-5. As stated above, Advantus may exercise personal jurisdiction

over PiperGear, as a non-resident co-conspirator, if Advantus has “successfully alleged a

cause of action for conspiracy among the defendants to commit tortious acts toward the

plaintiff, and if the plaintiff has successfully alleged that any member of that conspiracy

committed tortious acts in Florida in furtherance of that conspiracy . . . .” See NHB

Advisors, Inc., 95 So. 3d at 448.

       In the Complaint, Advantus alleges that both Sandpiper and PiperGear made

misleading representations in “their” catalogs, disseminated false information directly to

consumers, and misrepresented that their products were compliant with the Berry

Amendment. See Complaint ¶¶ 13b.-c., e., f. Advantus further alleges that Sandpiper

made misleading statements specifically about PiperGear on its website and social media

pages. See id. ¶¶ 13.a, d. In addition, Advantus asserts that Sandpiper and PiperGear

“share a common website, sandpiperca.com, as well as use joint catalogues to sell the

products bearing their respective trademarks,” and that Sandpiper has “for years




                                            - 68 -
advertised that PiperGear is its ‘sister company.’”     Id. ¶ 31.    In addition, Advantus

supports these allegations of conspiracy with the following evidence:

       1) David Jacobs is the president and sole owner of both Sandpiper and PiperGear.
          The same person, Morton Hollaender, serves as CFO for both companies as
          well. Sandpiper and PiperGear also appeared to share several employees,
          and Jones used a two-sided business card, produced by Sandpiper, that
          represents both Sandpiper and PiperGear. See Response at 16.

       2) PiperGear manufactured numerous products sold under the Sandpiper brand.
          However, PiperGear records do not list Sandpiper as a customer, and PiperGear
          did not separately invoice Sandpiper for these products. Id. at 17.

       3) Sandpiper “loaned” PiperGear millions of dollars, but these loans are not
          documented in promissory notes, or reflected in Sandpiper’s accounts
          receivable or PiperGear’s accounts payable. Id. at 17-18.

       4) Sandpiper promoted PiperGear as its “sister” company and the means by which
          Sandpiper was able to offer U.S.-made products.            Sandpiper utilized
          PiperGear’s trademarked logos on its website and referred to PiperGear’s
          manufacturing facility as “our US manufacturing plant.” These representations
          were also present in Sandpiper’s catalogs, on its LinkedIn page, and on
          PiperGear’s website. Id. at 16.

       5) Sandpiper promoted its connection to PiperGear in its presentation to the
          AAFES buyer regarding the wallet program. The presentation referred to “our
          US manufacturing plant” and appears to have included pictures of PiperGear’s
          manufacturing equipment. Id. at 17.

       Significantly, PiperGear does not present any evidence refuting Advantus’

allegations supporting its claim that the companies formed a conspiracy to engage in false

advertising. In his Declaration on behalf of PiperGear, Jacobs asserts that PiperGear has

“no influence or right regarding where the products [manufactured by PiperGear on behalf

of other companies] are then taken or delivered to be sold,” and that PiperGear has “no

knowledge, influence, or right regarding the location, identity, or other characteristics of

the final end user of the products.” See Jacobs PiperGear Decl. ¶ 5. However, Jacobs

does not refute the contention that PiperGear was involved in the allegedly false or


                                           - 69 -
misleading advertising and promotion of Sandpiper products as being manufactured in the

USA. Indeed, Sandpiper’s pervasive use of PiperGear’s name and trademarks supports

the inference of an agreement between Sandpiper and PiperGear to engage in the

allegedly false advertising. Accordingly, at this stage of the proceedings, the Court finds

that Advantus has satisfied its burden of presenting evidence of a conspiracy between

Sandpiper and PiperGear.23 Moreover, Advantus presents evidence that a member of

the conspiracy engaged in tortious acts in Florida through Sandpiper’s actions in

distributing the wallets with allegedly misleading labels in Florida, see Notice, Ex. 20, as

well as placing allegedly false or misleading advertisements on its website from which it

sold products into Florida. See Jacobs Sandpiper Decl. ¶ 16; Wu Decl. ¶ 43; Notice (Doc.

47), Exs. 60, 62. Accordingly, not prejudging the ultimate merit of Advantus’ claim, the

Court finds Advantus has met its burden of establishing personal jurisdiction over

PiperGear as a co-conspirator with Sandpiper.

IV.    Venue

        Innovapro also moved to dismiss for improper venue. As with personal jurisdiction,

“‘[w]here a complaint contains multiple claims, venue must be established for each

individual claim and each defendant.’” See Maid to Perfection Global, Inc. v. Miller, Case

No. 6:18-cv-463-Orl-22GJK, 2018 WL 8244570, at *3 (M.D. Fla. Aug. 22, 2018) (quoting

Vivant Pharm., LLC v. Clinical Formula, LLC, No. 10-21537-CIV, 2011 WL 1303218, at *2

(S.D. Fla. Mar. 31, 2011)). Pursuant to 28 U.S.C. § 1391(b), “[a] civil action may be


         23
            Notably, in its Response, Advantus focuses on the existence of an agreement between Sandpiper
and PiperGear. See Response at 15-18. As stated above, at this stage of the proceedings Advantus has
failed to demonstrate that Innovapro joined in the conspiracy. The parties have not argued, and thus the
Court will not consider at this time, whether Sandpiper and PiperGear, as sister companies wholly-owned by
the same individual, are legally capable of conspiring with each other under the intracorporate conspiracy
doctrine.
                                                  - 70 -
brought in—(1) a judicial district in which any defendant resides, if all defendants are

residents of the State in which the district is located.” This statute further provides that

defendants such as the corporations named in this lawsuit, “shall be deemed to reside . .

. in any judicial district in which such defendant is subject to the court’s personal jurisdiction

with respect to the civil action in question . . . .” See 28 U.S.C. § 1391(c)(2). Because

the Court has personal jurisdiction over all Defendants as to Counts I-III, venue is proper

in this district as to those claims. See 28 U.S.C. § 1391(b)(1), (c)(2).

        As to Counts IV and V, however, for the reasons stated above the Court lacks

personal jurisdiction over Innovapro as to Count IV, and over both Innovapro and

Sandpiper as to Count V. Notably, where a court finds personal jurisdiction lacking, the

Court has the authority under 28 U.S.C. § 1406 to transfer those claims, if warranted by

the interests of justice, regardless of whether venue is proper. See Manley v. Engram,

755 F.2d 1463, 1467 & n.8 (11th Cir. 1985); Irving v. Bd. of Chosen Freeholders of

Burlington Cnty., N.J., No. 1:18-CV-02845-RWS, 2019 WL 955359, at *5 (N.D. Ga. Feb.

26, 2019).24 As the former Fifth Circuit Court of Appeals explained in Dubin, “§ 1406

operates when there exists an obstacle—either incorrect venue, absence of personal

jurisdiction, or both—to a prompt adjudication on the merits in the forum where originally

brought.” See Dubin v. United States, 380 F.2d 813, 816 (5th Cir. 1967);25 Aguacate


        24
            The Court notes that 28 U.S.C. § 1631 also permits “transfer of a case whenever a court
determines there is a ‘want of jurisdiction’ so long as the transfer is in the interest of justice.” See Crowe v.
Paragon Relocation Resources, Inc., 506 F. Supp. 2d 1113, 1125 (N.D. Fla. 2007). However, courts are
split on whether this statute applies to both personal and subject matter jurisdiction. Id. at 1125 n.23; see
also Irving, 2019 WL 955359, at *5 (“The Court recognizes that, although § 1631 clearly applies when subject
matter jurisdiction is lacking, courts are divided on whether § 1631 also allows transfer of a case to cure a
lack of personal jurisdiction.”). Because it makes no difference whether the Court utilizes § 1631, § 1404,
or § 1406 to transfer those claims over which it lacks personal jurisdiction, the Court need not resolve this
issue.
        25
             In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
                                                     - 71 -
Consol. Mines, Inc. of Costa Rica v. Deeprock, Inc., 566 F.2d 523, 524 (5th Cir. 1978)

(explaining that Dubin “interpreted s. 1406 to permit transfer of cases having proper venue

but lack of personal jurisdiction”); see also Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466

(1962) (finding that a court may transfer a case pursuant to § 1406 “whether the court in

which it was filed had personal jurisdiction over the defendants or not”); KVAR Energy

Sav., Inc., 2009 WL 103645, at *15 n.12 (“A court may consider a motion to transfer even

when personal jurisdiction is found lacking over certain defendants.”). Here, as discussed

more fully below, the Court finds the interests of justice warrant transfer of this case to the

Southern District of California, where the court will have jurisdiction over the entirety of this

action, and most of the actions giving rise to this case occurred. As such, the Court need

not determine whether venue is proper as to Counts IV and V, because regardless of which

provision is used—§ 1406, § 1404, or § 1631—the result is the same. See 15 Wright &

Miller, supra, §§ 3827 (4th ed. 2013) (explaining that where personal jurisdiction is lacking,

“very few litigants will care whether the court purports to proceed under Section 1404(a)

or Section 1406(a) in transferring to a district where personal jurisdiction can be exercised

over the defendant”); id. § 3842 (“[I]n a case transferred from a district court lacking

personal jurisdiction—regardless of the statute used to achieve that result—the law of the

transferee court will be applied.”).

V.     Transfer – 28 U.S.C. § 1404(a)

        A. Applicable Law

       As to the remaining claims, Defendants each request transfer of this case pursuant

to 28 U.S.C. § 1404(a). Section 1404(a) provides that “[f]or the convenience of parties


adopted as binding precedent all the decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.
                                                   - 72 -
and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or division to

which all parties have consented.” 28 U.S.C. § 1404(a). The standard for transfer under

§ 1404(a) gives broad discretion to the trial court. See Am. Aircraft Sales Int’l, Inc. v.

Airwarsaw, Inc., 55 F. Supp. 2d 1347,1351 (M.D. Fla. 1999). In considering whether to

transfer a case pursuant to § 1404(a), in the absence of consent among the parties, the

district court must engage in a two-step inquiry. See 28 U.S.C. § 1404(a); Eye Care Int’l,

Inc. v. Underhill, 119 F. Supp. 2d 1313, 1318 (M.D. Fla. 2000); Mason v. Smithkline

Beecham Clinical Labs., 146 F. Supp. 2d 1355, 1359 (S.D. Fla. 2001). The court must

first determine, as a threshold matter, whether the case could have been filed in the

proposed district. See Bookworld Trade v. Daughters of St. Paul, Inc., 2006 WL 3333718,

at *1 (M.D. Fla. Nov. 16, 2006); see also Colo. Boxed Beef Co. v. Coggins, No. 8:07-cv-

00223-T-24-MAP, 2007 WL 917302, at *3 (M.D. Fla. Mar. 23, 2007). Next, the court must

consider “whether the transfer would be for the convenience of the parties and witnesses

and in the interest of justice.” Eye Care Int’l, Inc., 119 F. Supp. 2d at 1318; see also

Bookworld Trade, 2006 WL 3333718, at *1.              In making this determination, the court

evaluates a number of factors. See Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988).

       As to the first step, it is undisputed that this case could have been brought in the

Southern District of California where all three Defendants reside. Thus, the Court turns

to the second step of the analysis. As to this step, the Eleventh Circuit Court of Appeals

has identified nine factors to consider in determining whether transfer is appropriate:

       (1) the convenience of the witnesses; (2) the location of relevant documents
       and the relative ease of access to sources of proof; (3) the convenience of

                                             - 73 -
        the parties; (4) the locus of operative facts; (5) the availability of process to
        compel the attendance of unwilling witnesses; (6) the relative means of the
        parties; (7) a forum's familiarity with the governing law; (8) the weight
        accorded a plaintiff's choice of forum; and (9) trial efficiency and the interests
        of justice, based on the totality of the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). No single factor is

dispositive, although some factors carry more weight than others. See Summers-Wood

L.P. v. Wolf, No. 3:08-cv-60/RV/MD, 2008 WL 2229529, at *2 (N.D. Fla. May 23, 2008).

        It is the movant’s burden to establish that a case should be transferred to the

suggested forum in the interests of convenience and justice. See In re Ricoh Corp., 870

F.2d 570, 573 (11th Cir. 1989) (“[T]he burden is on the movant to establish that the

suggested forum is more convenient.”); Colo. Boxed Beef Co., 2007 WL 917302, at *3.

Moreover, “[i]n determining the propriety of transfer, the Court must give considerable

weight to Plaintiff’s choice of forum. Only if the Plaintiff’s choice is clearly outweighed by

considerations of convenience, cost, judicial economy, and expeditious discovery and trial

process should this Court disregard the choice of forum and transfer the action.”

Response Reward Sys., L.C. v. Meijer, Inc., 189 F. Supp. 2d 1332, 1339 (M.D. Fla. 2002)

(internal citations omitted); see also In re Ricoh Corp., 870 F.2d at 573 (“[F]ederal courts

traditionally have accorded a plaintiff’s choice of forum considerable deference.”);

Robinson, 74 F.3d at 260 (“The plaintiff’s choice of forum should not be disturbed unless

it is clearly outweighed by other considerations.”). 26 Upon consideration of all of the

factors, the Court determines that transfer of the case is warranted.




        26
            28 U.S.C. § 1404(a) was amended in 2011 to permit transfer “to any district or division to which
all parties have consented.” While these cases were decided prior to this amendment, the analysis of §
1404(a)’s convenience and public interest factors remains applicable.
                                                   - 74 -
       B. Analysis

       A significant factor under § 1404(a) is the convenience of witnesses, “and the

moving party must make a specific showing of inconvenience to witnesses to succeed in

requesting a venue transfer.” Laica-Bhoge v. Eli Lilly & Co., No. 6:14-CV-1286, 2015 WL

3919515, at *5 (M.D. Fla. June 25, 2015) (quoting Elec. Transaction Network v. Katz, 734

F. Supp. 492, 501-02 (N.D. Ga. 1989) (internal quotations omitted)). Notably, neither

party has submitted a comprehensive list of proposed witnesses. “[A] general allegation

that witnesses will be necessary, without identifying those necessary witnesses and

indicating what their testimony at trial will be,” does not merit transfer. Laica-Bhoge, 2015

WL 3919515 at *5 (quoting J.I. Kislak Mortg. Corp. v. Connecticut Bank and Trust Co., 604

F. Supp. 346, 347 (S.D. Fla. 1985)). This is so because, in analyzing the convenience to

non-party witnesses, the Court must determine whether a witness is ‘key.’ See Mason,

146 F. Supp. 2d at 1361-62. A witness is key if his or her testimony is likely to be

significant enough that the witness’ presence would be necessary at trial.           See id.

Additionally, in the case of employee witnesses, “their convenience is entitled to less

weight because [the parties] will be able to compel their testimony at trial.”        Trinity

Christian Ctr. of Santa Ana, Inc. v. New Frontier Media, Inc., 761 F. Supp. 2d 1322, 1327

(M.D. Fla. 2010).

       Here, it appears that the key witnesses in this case are predominately located in

California. However, these witnesses are largely employees of Defendants, such that

their convenience is entitled to less weight. Moreover, at least one significant employee-

witness, Jones, is located in Florida.     As to non-party witnesses, there are several

significant non-party witnesses who live in Texas—namely, the Paragon sales


                                           - 75 -
representatives who made the sales presentations to the military buyers, and the AAFES

buyers who heard those presentations. As such, the location of these witnesses weighs

neither in favor of, nor against, transfer. In addition, Sandpiper and PiperGear maintain

that former employees involved in the advertisement, manufacture, and sale of products,

former officers who dealt with Sandpiper’s financials, and persons involved in the

transaction with Innovapro are all critical witnesses to its defense who primarily reside in

the Southern District of California. See Sandpiper Reply at 11-12; Jacobs Sandpiper Decl.

¶ 31; Jacobs PiperGear Decl. ¶ 20. For its part, Innovapro identifies specific individuals

with knowledge of the asset transfer who are located in California. See Wu Decl. ¶ 62.

       In Response, Advantus maintains that the merchandisers “who had direct contact

with store managers and consumers are the most significant witnesses,” and three of

Sandpiper’s former merchandisers live in Florida.          See Response at 32.        The Court

questions the importance of the testimony of the merchandisers given that Advantus’

allegations largely pertain to misleading advertisements on the internet, in catalogs (which

merchandisers did not have), and in sales presentations to the military buyers. And, to

the extent Advantus believes that merchandisers who had “direct contact with store

managers and consumers” are significant to this case, the merchandisers who would have

had the most interaction with store managers and consumers are those who serviced the

largest military exchange stores, located outside Florida. Thus, Advantus has identified

only one witness in Florida who may have significant testimony—Jones. The remainder

of the significant witnesses in this case are in neutral locales outside Florida, or in

California. Thus, the Court finds this factor to weigh in favor of transfer, albeit only slightly,




                                              - 76 -
given that the majority of the witnesses in California are employees whose testimony in

Florida can be compelled.

       Modern technology has reduced the importance of the location of relevant

documents and the relative ease of access to sources of proof. See Trinity Christian Ctr.

of Santa Ana, Inc., 761 F. Supp. 2d at 1327. According to Jacobs, all of the evidence with

which Sandpiper and PiperGear will defend themselves is in California. See Jacobs

Sandpiper Decl. ¶ 30; Jacobs PiperGear Decl. ¶ 19. Indeed, PiperGear’s “manufacturing

equipment and process is housed in California, and all products in various stages of

completion are located in California.”    See Jacobs PiperGear Decl. ¶ 19.        Advantus

contends that Jones has “reports, photographs, and other materials his field

representatives sent to him,” which he maintains at his home office in Florida.        See

Response at 34. While Jones may have some documents in Florida, Advantus fails to

explain what relevance these inventory checklists and planogram pictures will have to the

allegations in this case. As stated above, Advantus’ allegations predominately relate to

misleading advertisements on the internet, in catalogs (which the in-store merchandisers

did not use), and misrepresentations made orally to the military buyers regarding

PiperGear’s manufacturing capabilities. Because PiperGear’s manufacturing equipment

is located in California, and all other relevant evidence appears to be easily transmissible

documents and photographs, the Court finds this factor weighs slightly in favor of transfer.

       The convenience of the parties is a neutral factor. Defendants are all California

citizens, so litigating the case in California would be more convenient for them. Advantus,

on the other hand, is located in Florida, such that remaining in this venue is more

convenient for it. However, as to the relative means of the parties, Advantus enjoys


                                           - 77 -
significantly more resources than PiperGear and Sandpiper. See Jacobs PiperGear Decl.

¶ 22; Jacobs Sandpiper Decl. ¶ 33; Second Jacobs Sandpiper Decl. ¶ 3. Nonetheless,

Sandpiper and PiperGear have not shown that litigating in this forum would be unduly

burdensome. While Sandpiper has no remaining assets or income, it is owned by the

same individual who owns PiperGear, which has generated $3.5 million per year in annual

sales for the past five years. See Jacobs PiperGear Decl. ¶ 22. Thus, this factor does

not weigh in favor of transfer.

       As to the forum’s familiarity with the governing law, this factor weighs against

transfer. Advantus brings a federal cause of action, three state law claims premised on

Florida law, and one state law claim premised on California law. Although both this Court

and a federal court in California are fully capable of applying the law governing each claim,

this court certainly is more familiar with Florida law which plays a larger role in this

controversy.

       Turning next to the locus of operative facts, Advantus contends that “there are

multiple loci of operative facts,” one of which is Florida, such that this factor is neutral and

does not support transfer. See Response at 35. The Court is not persuaded. When

analyzing this factor in false advertising cases, “some courts consider the location where

the accused material was distributed while other courts focus on the location where it was

designed or created.” See Brasseler USA Dental, L.L.C. v. Discus Dental, Inc., No. 04

Civ.9404 (NRB), 2005 WL 1765706, at *3-4 (S.D.N.Y. July 25, 2005). In this case, given

Advantus’ allegations of a conspiracy to engage in the false advertising and a fraudulent

attempt to avoid liability through an asset sale, the Court finds the focus of this case will

be Sandpiper, PiperGear and Innovapro’s activities in California—the existence, or lack


                                             - 78 -
thereof of PiperGear’s domestic manufacturing activities, the formation of an alleged

agreement among individuals in California to engage in false advertising, and ultimately

the events leading up to and circumstances surrounding the asset transfer. Indeed, the

knowledge and intent of each Defendant in developing the alleged false advertisements

and agreeing to the asset transfer will be significant. As such, perhaps more so than in a

standard false advertising case, the events in California where the advertisements were

created will be a significant focus of this lawsuit.    While the purportedly misleading

advertisements were accessible in Florida, and the related products were sold in Florida,

there is nothing unique about Florida’s role in this dispute beyond Advantus’ location here.

See id. Indeed, Florida is a minor market for the products, and no more relevant to this

case than any of the other places nationwide where potential Sandpiper customers

purchased Sandpiper products in military exchange stores or accessed the Sandpiper

website or social media pages. Accordingly, the Court finds this factor weighs in favor of

transfer. See CYI, Inc. v. Ja-Ru, Inc., 913 F. Supp. 2d 16, 20-21 (S.D.N.Y. 2012); E.

Mishan & Sons, Inc. v. Smart & Eazy Corp., 18 Civ. 3217 (PAE), 2018 WL 6528496, at

*10-11 (S.D.N.Y. Dec. 12, 2018); Brasseler USA Dental, L.L.C., 2005 WL 1765706, at *3-

4; see also Oscar Mayer Foods Corp. v. Bryan Foods, Inc., No. 1:89-CV-364-RHH, 1989

WL 164358, at *2-3 (N.D. Ga. July 20, 1989).

       Finally, a plaintiff’s choice of forum is given considerable deference such that it

should be disregarded only where that choice is “clearly outweighed by considerations of

convenience, cost, judicial economy, and expeditious discovery and trial process.”

Response Reward Sys., L.C., 189 F. Supp. 2d at 1339 (internal citations omitted); see also

Ricoh Corp., 870 F.2d at 573 (“[F]ederal courts traditionally have accorded a plaintiff’s


                                           - 79 -
choice of forum considerable deference.”); Robinson, 74 F.3d at 260 (“The plaintiff’s choice

of forum should not be disturbed unless it is clearly outweighed by other considerations.”).

Although consideration of the above factors might not outweigh the deference given

Advantus’ choice of forum, the Court finds that the interests of justice and trial efficiency

make a transfer appropriate in this case.27 The Court has already determined that it lacks

personal jurisdiction over Innovapro as to the conspiracy claim, and over both Innovapro

and Sandpiper as to the voidable transaction claim. As such, if the Court declines to

transfer the case, it would be obligated to dismiss part of this case and address the merits

of the remaining claims, thereby virtually ensuring that two separate courts would address

this controversy, and the witnesses necessarily would be involved in two separate actions

thousands of miles apart. Transfer avoids these extremely inefficient results, including

the significant burden to the witnesses, as well as the potential for inconsistent outcomes.

It is in the interest of all parties involved, Advantus included, to have one court address all

of Advantus’ claims arising from the same facts in a single proceeding. See Hampton-

Muhamed v. James B. Nutter & Co., 687 F. App’x 890, 892 (11th Cir. 2017); Chicken

Kitchen USA, LLC v. Tyson Foods, Inc., Case No. 17-21503-CIV-WILLIAMS, 2017 WL

6760811, at *3-4 (S.D. Fla. Oct. 4, 2017) (“‘Courts consider many things relevant to the

interest of justice. One frequently mentioned is the desire to avoid multiplicity of litigation




        27
              The Court notes that both the Middle District of Florida and the Southern District of California have
relatively heavy caseloads (the Southern District of California ranks thirteenth nationally in total filings per
judgeship, while the Middle District of Florida ranks fifteenth in that category, see Federal Court Management
Statistics, June 2019, available at http://www.uscourts.gov/statistics-reports/federal-court-management-
statistics-june-2019), and they have nearly identical median times from filing to disposition of civil cases for
the 12-month period preceding June 2019 (6.1 months for the Southern District of California versus 6.0
months for the Middle District of Florida, see id.). While California has a slightly longer median time from
filing to trial (27.7 months in California, compared to 22.3 months in Florida), it has fewer pending cases (443
to 551) and typically fewer weighted filings (most recently, 605 to 648). Id.
                                                      - 80 -
resulting from a single transaction or event.’” (quoting 15 Wright & Miller, supra, § 3854

(4th ed. 2013))).

       Upon consideration of all of the relevant factors, the Court concludes that transfer

of this case to the Southern District of California is appropriate. Because transfer allows

the entire case, as to all Defendants, to be decided by a single court, and most witnesses,

the manufacturing facilities, and the locus of operative facts are in California, the Court is

convinced that transfer is warranted here. In light of the foregoing, it is

       ORDERED:

       1. Defendant PiperGear USA, Inc.’s Motion to Dismiss, or in the Alternative, Motion

          to Transfer Pursuant to 28 U.S.C. § 1404(a) (Doc. 22) and Defendant Sandpiper

          of California, Inc.’s Motion to Dismiss, or in the Alternative, Motion to Transfer

          Pursuant to 28 U.S.C. § 1404(a) (Doc. 23) are GRANTED, in part, and

          DENIED, in part.

          A. Defendants’ Motions are GRANTED to the extent the Court directs the Clerk

              of the Court to transfer this case to the Southern District of California.

          B. The Motions are otherwise DENIED.

       2. Defendant Innovapro Corporation’s Motion to Dismiss (Doc. 20) is GRANTED

          as to its request for transfer, DENIED without prejudice to renewal in the

          transferee court as to its request for dismissal under Rule 12(b)(6), and

          otherwise DENIED.




                                            - 81 -
      3. The Clerk of the Court is DIRECTED to transfer this action to the United States

             District Court for the Southern District of California, and close this file.

      DONE AND ORDERED in Jacksonville, Florida this 30th day of September, 2019.




lc11
Copies to:

Counsel of Record




                                                - 82 -
